Exhibit 10.1
EXECUTION VERSION
$75,000,000
ALTRA HOLDINGS, INC.
2.75% Convertible Senior Notes due 2031
PURCHASE AGREEMENT
March 1, 2011
JEFFERIES & COMPANY, INC.
J.P. MORGAN SECURITIES LLC
      As Representatives of the Initial Purchasers listed in
      Schedule I hereto
c/o Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Ladies and Gentlemen:
     Altra Holdings, Inc., a Delaware corporation (the “Company”), and each of
the Guarantors (as hereinafter defined) hereby agree with you as follows:
          1. Issuance of Securities. Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the initial purchasers
listed on Schedule I (the “Initial Purchasers”), for whom Jefferies & Company,
Inc. (“Jefferies”) and J.P. Morgan Securities LLC are acting as representatives
(the “Representatives”), $75,000,000 aggregate principal amount of 2.75%
Convertible Senior Notes due 2031 (the “Initial Securities”). The Initial
Securities will be issued pursuant to an indenture (the “Indenture”), to be
dated as of March 7, 2011, between the Company, the Guarantors and The Bank of
New York Mellon Trust Company, N.A., as trustee (the “Trustee”). In addition,
the Company has granted to the Initial Purchasers an option to purchase up to an
additional $10,000,000 aggregate principal amount of its 2.75% Convertible
Senior Notes due 2031 on the terms and conditions and for the purposes set forth
in Section 2 (the “Option Securities” and, together with the Initial Securities,
the “Securities”). The Securities will be convertible into duly and validly
issued, fully paid and non-assessable shares of common stock, par value $.001
per share (the “Common Stock”), of the Company (such shares, the “Conversion
Shares”) on the terms, and subject to the conditions, set forth in the
Indenture. Capitalized terms used, but not defined herein shall have the
meanings set forth in the “Description of the Notes” section of the Final
Offering Memorandum (as hereinafter defined).
          The Securities will be offered and sold to the Initial Purchasers
pursuant to exemptions from the registration requirements under the Securities
Act of 1933, as amended (the “Act”). Upon original issuance thereof, and until
such time as the same are no longer required under the applicable requirements
of the Act, the Securities shall bear the legends set forth under the “Notice to
Investors” section of the final offering memorandum, dated the date hereof
(including the information incorporated by reference therein, the “Final
Offering Memorandum”). The Company has prepared (i) a preliminary offering
memorandum, dated March 1, 2011, including the information incorporated by
reference therein (the “Preliminary Offering Memorandum”), (ii) a pricing term
sheet attached hereto as Schedule II, which includes pricing terms and other
information with respect to the Securities and the Conversion Shares (the
“Pricing Term Sheet”) and (iii) the Final Offering Memorandum relating to the
offer and sale of the

 



--------------------------------------------------------------------------------



 



Securities (the “Offering”). “Offering Memorandum” means the Preliminary
Offering Memorandum and any exhibits and schedules thereto, including all
information incorporated by reference therein, as supplemented by the Pricing
Term Sheet at 4:30 p.m. New York City time on the date hereof (the “Applicable
Time”). No later than the second Business Day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum and from and after the time such Final Offering Memorandum is
delivered to the Initial Purchasers, all references herein to the “Offering
Memorandum” shall be deemed collectively to refer to (i) the Preliminary
Offering Memorandum (as supplemented by the Pricing Term Sheet and any exhibits
thereto) and (ii) the Final Offering Memorandum (and any amendment or supplement
to either such document), including exhibits and schedules thereto. The
Preliminary Offering Memorandum immediately prior to the Applicable Time, taken
together with the Pricing Term Sheet, is referred to as the “Pricing Disclosure
Package.”
          2. Terms of Offering. The Initial Purchasers have advised the Company,
and the Company understands, that the Initial Purchasers will make offers to
sell (the “Exempt Resales”) some or all of the Securities purchased by the
Initial Purchasers hereunder on the terms set forth in the Pricing Disclosure
Package and the Final Offering Memorandum, as amended or supplemented, to
persons (the “Subsequent Purchasers”) whom the Initial Purchasers reasonably
believe to be (i) “qualified institutional buyers” (“QIBs”) as defined in Rule
144A under the Act, as such may be amended from time to time and (ii) non-U.S.
persons permitted to purchase the Securities in offshore transactions in
reliance upon Regulation S under the Act and in compliance with the laws
applicable to such persons in jurisdictions outside the United States (each, a
“Reg S Person” and, together with the QIBs, “Eligible Purchasers”).
          Pursuant to the Indenture, all existing and future Domestic
Subsidiaries (as defined in the Indenture) of the Company shall fully and
unconditionally guarantee, on a senior basis, to each holder of the Securities
and the Trustee, the payment and performance of the Company’s obligations under
the Indenture and the Securities (each such subsidiary being referred to herein
as a “Guarantor” and each such guarantee being referred to herein as a
“Guarantee”).
          This Agreement, the Indenture, the Securities and the Conversion
Shares are collectively referred to herein as the “Documents” and the
transactions contemplated hereby and thereby are collectively referred to herein
as the “Transactions.”
          3. Purchase, Sale and Delivery.

(a)   On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to the Initial Purchasers, and each of the
Initial Purchasers agrees, severally and not jointly, to purchase from the
Company, the respective principal amount of the Initial Securities set forth
opposite such Initial Purchaser’s name in Schedule I hereto, at a purchase price
of 97.00% of the aggregate principal amount thereof.   (b)   The Company hereby
grants to the Initial Purchasers an option to purchase up to $10,000,000
aggregate principal amount of Option Securities at the same purchase price as
set forth above in Section 3(a) for the Initial Securities. Such option is
granted for the purpose of covering over-allotments in the sale of Initial
Securities. The option will expire 13 days after the Initial Closing Date (as
defined below) and may be exercised in whole or in part from time to time by
written notice being given to the Company by the Representatives. Such notice
shall set forth the aggregate principal amount of Option Securities as to which
the option is being exercised, the names in which the principal amount of Option
Securities are to be registered, the denominations in which the Option
Securities are to be issued and the date and time, as determined by the
Representatives, when the Option Securities are to be delivered.

-2-



--------------------------------------------------------------------------------



 



(c)   Delivery to the Initial Purchasers of and payment for the Initial
Securities shall be made at a closing (the “Initial Closing”) to be held at
10:00 a.m., New York time, on March 7, 2011 (the “Initial Closing Date”) and
delivery to the Initial Purchasers of and payment for any Option Securities
shall be made at a closing (the “Option Closing” and, together with the Initial
Closing, the “Closing”) to be held at a time and place to be agreed by the
Company and the Representatives (the “Option Closing Date” and, together with
the Initial Closing Date, the “Closing Date”), in each case, at the New York
City offices of Proskauer Rose LLP.

(d)   The Company shall deliver to the Initial Purchasers one or more
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive form, registered in such names and denominations
as the Initial Purchasers may request, against payment by the Initial Purchasers
of the purchase price therefor by immediately available federal funds bank wire
transfer to such bank account or accounts as the Company shall designate to the
Initial Purchasers at least two business days prior to the applicable Closing
Date. The certificates representing the Initial Securities and the Option
Securities, as the case may be, in definitive form shall be made available to
the Initial Purchasers for inspection at the New York offices of Proskauer Rose
LLP, Eleven Times Square, New York, New York 10036 (or such other place as shall
be reasonably acceptable to the Initial Purchasers) not later than 10:00 a.m.
New York time one business day immediately preceding the applicable Closing
Date. Securities to be represented by one or more definitive global securities
in book-entry form will be deposited on the applicable Closing Date, by or on
behalf of the Company, with The Depository Trust Company (“DTC”) or its
designated custodian, and registered in the name of Cede & Co.

          4. Representations and Warranties of the Company and the Guarantors.
The Company and the Guarantors jointly and severally represent and warrant to,
and agree with, the Initial Purchasers that, as of the Applicable Time and as of
the applicable Closing Date:

(a)   As of the Applicable Time, the Pricing Disclosure Package and the Final
Offering Memorandum do not, and at the applicable Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
representations and warranties set forth in this Section 4(a) do not apply to
statements or omissions made in reliance upon and in conformity with information
relating to the Initial Purchasers furnished to the Company in writing by the
Initial Purchasers expressly for use in the Offering Memorandum. For the
purposes of this Agreement, the only information furnished in writing to the
Company by the Initial Purchasers specifically for use in the Pricing Disclosure
Package or the Final Offering Memorandum or any amendment or supplement thereto
is the information set forth in the fifth sentence of the seventh paragraph and
the first sentence of the tenth paragraph under the heading “Plan of
Distribution” in the Offering Memorandum (such information, the “Furnished
Information”). No injunction or order has been issued that either (i) asserts
that any of the transactions contemplated by the Documents is subject to the
registration requirements of the Act or (ii) would prevent or suspend the
issuance or sale of any of the Securities or the use of the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Final Offering Memorandum or any
amendment or supplement thereto, in any jurisdiction. The Pricing Disclosure
Package as of the Applicable Time and each of the Preliminary Offering
Memorandum and the Final Offering Memorandum, as of their respective dates,
contained, and the Pricing Disclosure Package and the Offering Memorandum, as of
the applicable Closing Date, will contain, all the information specified in, and
meet the requirements of, Rule 144A(d)(4) under the Act.

(b)   The Company has not prepared, made, used, authorized, approved or
distributed and will not prepare, make, use, authorize, approve or distribute
any written communication that constitutes an

-3-



--------------------------------------------------------------------------------



 



    offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) a “Company Additional
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 5(c). Each such
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not, and at the applicable Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by the Initial Purchasers expressly for use in any Company Additional
Written Communication, if any.

(c)   Each corporation, partnership or other entity in which the Company,
directly or indirectly through any of its subsidiaries, owns more than fifty
percent (50%) of any class of equity securities or interests is listed on
Schedule III attached hereto (the “Subsidiaries”). Each Subsidiary that is a
Foreign Restricted Subsidiary (as defined in the Indenture) has an asterisk
(“*”) next to its name on such schedule.

(d)   Each of the Company and its Subsidiaries (i) has been duly organized or
formed, as the case may be, is validly existing and is in good standing under
the laws of its jurisdiction of organization, (ii) has all requisite power and
authority to carry on its business as described in the Pricing Disclosure
Package and in the Final Offering Memorandum and to own, lease and operate its
properties and assets as described in the Pricing Disclosure Package and in the
Final Offering Memorandum and (iii) is duly qualified or licensed to do business
and is in good standing as a foreign corporation, partnership, limited liability
company or other entity, as the case may be, authorized to do business in each
jurisdiction in which the nature of such business or the ownership or leasing of
such properties requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a material adverse
effect on (A) the properties, business, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, (B) the ability of the Company to perform its
obligations in all material respects under any Document, (C) the validity or
enforceability of any of the Documents or (D) the consummation of the
Transactions (each, a “Material Adverse Effect”).

(e)   All of the issued and outstanding shares of capital stock of or membership
interests in, as the case may be, the Company and the Subsidiaries have been
duly authorized and validly issued, are fully paid and nonassessable, and were
not issued in violation of, and are not subject to, any preemptive or similar
rights. The table under the caption “Capitalization” in the Pricing Disclosure
Package and the Final Offering Memorandum (including the footnotes thereto) sets
forth, as of its date, (i) the actual cash and cash equivalents and
capitalization of the Company and the Subsidiaries on a consolidated basis and
(ii) the adjusted cash and cash equivalents and capitalization of the Company
and the Subsidiaries, on a consolidated basis, after giving effect to the offer
and sale of the Securities, the application of the net proceeds therefrom, and
the other transactions described in the Pricing Disclosure Package and the Final
Offering Memorandum under the section entitled “Use of Proceeds.” Except as set
forth in such table, immediately following the closing of the Offering, neither
the Company nor any of the Subsidiaries will have any liabilities, absolute,
accrued, contingent or otherwise, other than (A) liabilities that are reflected
in the Financial Statements (as hereinafter defined) or (B) liabilities incurred
subsequent to the date thereof in the ordinary course of business, consistent
with past practice, that would not, individually or in the aggregate, have a
Material Adverse Effect. All of the outstanding

-4-



--------------------------------------------------------------------------------



 



    shares of capital stock or other equity interests of each of the
Subsidiaries are owned, directly or indirectly, by the Company, free and clear
of all liens, security interests, mortgages, pledges, charges, equities, claims
or restrictions on transferability or encumbrances of any kind (collectively,
“Liens”), other than those described in the Pricing Disclosure Package and the
Final Offering Memorandum or imposed by the Act and the securities or “Blue Sky”
laws of certain domestic or foreign jurisdictions. Except as disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum, there are no
outstanding (A) options, warrants or other rights to purchase from the Company
or any of the Subsidiaries, (B) agreements, contracts, arrangements or other
obligations of the Company or any of the Subsidiaries to issue or (C) other
rights to convert any obligation into or exchange any securities for, in the
case of each of clauses (A) through (C), shares of capital stock of or other
ownership or equity interests in the Company or any of the Subsidiaries.

(f)   The Company and each of the Subsidiaries that are corporations have the
requisite corporate power and authority, and each of the Subsidiaries that are
limited partnerships or limited liability companies have all the requisite
partnership or other power and authority to execute, deliver and perform their
respective obligations under the Documents to which they are a party and to
consummate the Transactions.

(g)   This Agreement has been duly and validly authorized, executed and
delivered by the Company and the Guarantors. The Indenture has been duly and
validly authorized by the Company and the Guarantors. The Indenture, when
executed and delivered by the Company and the Guarantors, will constitute a
legal, valid and binding obligation of each of the Company and the Guarantors,
enforceable against each of the Company and the Guarantors in accordance with
its terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (whether applied by a court of
law or equity) and the discretion of the court before which any proceeding
therefor may be brought.

(h)   The Securities, when issued, will be in the form contemplated by the
Indenture. The Indenture meets the requirements for qualification under the
Trust Indenture Act of 1939, as amended (the “TIA”). The Securities have each
been duly and validly authorized by the Company and, when delivered to and paid
for by the Initial Purchasers in accordance with the terms of this Agreement and
authenticated by the Trustee in accordance with the Indenture, will have been
duly executed, issued and delivered and will be legal, valid and binding
obligations of the Company, entitled to the benefit of the Indenture,
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and (ii)
general principles of equity (whether applied by a court of law or equity) and
the discretion of the court before which any proceeding therefor may be brought.

(i)   The Guarantees have been duly and validly authorized by the Guarantors
and, when executed by the Guarantors, will have been duly executed, issued and
delivered and will be legal, valid and binding obligations of the Guarantors,
entitled to the benefit of the Indenture, and enforceable against the Guarantors
in accordance with their terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.

-5-



--------------------------------------------------------------------------------



 



(j)   Upon issuance and delivery of the Securities in accordance with this
Agreement and the Indenture, the Securities will be convertible at the option of
the holder thereof into the Conversion Shares in accordance with the terms of
the Securities and the Conversion Shares have been duly reserved for issuance
upon conversion of the Securities and have been duly and validly authorized by
the Company and, when issued and delivered to holders of the Securities upon
conversion of the Securities from time to time, the Conversion Shares will be
duly and validly issued, fully paid and nonassessable and will be issued in
compliance with federal and state securities laws. None of the Conversion Shares
will be issued in violation of any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase securities of the Company.

(k)   Neither the Company nor any of the Subsidiaries is in violation of its
certificate of incorporation, by-laws or other organizational documents (the
“Charter Documents”). Neither the Company nor any of the Subsidiaries is (i) in
violation of any federal, state, local or foreign statute, law (including,
without limitation, common law) or ordinance, or any judgment, decree, rule,
regulation or order (collectively, “Applicable Law”) of any federal, state,
local and other governmental authority, governmental or regulatory agency or
body, court, arbitrator or self-regulatory organization, domestic or foreign
(each, a “Governmental Authority”) applicable to any of them or any of their
respective properties, or (ii) in breach of or default under any bond,
debenture, note or other evidence of indebtedness, indenture, mortgage, deed of
trust, lease or any other agreement or instrument to which any of them is a
party or by which any of them or their respective property is bound
(collectively, “Applicable Agreements”), except for such violations, breaches or
defaults that have been irrevocably or permanently waived prior to the date of
this Agreement or that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. To the knowledge of the Company,
there exists no condition that, with the passage of time or otherwise, would
constitute (a) a violation of such Charter Documents or Applicable Laws, (b) a
breach of or default under any Applicable Agreement or (c) result in the
imposition of any penalty or the acceleration of any indebtedness.

(l)   Neither the execution, delivery, issuance or performance of the Documents,
as applicable, nor the consummation of any of the Transactions will conflict
with, violate, constitute a breach of or a default (with the passage of time or
otherwise) under, require the consent of any person (other than consents already
obtained and in full force and effect) under, result in the imposition of a Lien
on any assets of the Company or any of its Subsidiaries or result in an
acceleration of indebtedness under or pursuant to (i) the Charter Documents,
(ii) any Applicable Agreement or (iii) any Applicable Law, except for, with
respect to clauses (ii) and (iii), any conflict, violation, breach or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. After consummation of the Offering and the
Transactions, no Default or Event of Default under the Indenture will exist.

(m)   When executed and delivered, the Documents will conform in all material
respects to the descriptions thereof in the Pricing Disclosure Package and the
Final Offering Memorandum. Except as disclosed in the Pricing Disclosure Package
and the Final Offering Memorandum, there are no related party transactions that
would be required to be disclosed in the Pricing Disclosure Package and the
Final Offering Memorandum if the Pricing Disclosure Package or the Final
Offering Memorandum were a prospectus included in a Registration Statement on
Form S-1 filed under the Act.

(n)   No consent, approval, authorization or order of any Governmental Authority
or third party is required for the issuance and sale by the Company of the
Securities to the Initial Purchasers, the issuance of the Conversion Shares or
the consummation of the Transactions, except (i) such as have been obtained and
such as may be required under state securities or “Blue Sky” laws or laws

-6-



--------------------------------------------------------------------------------



 



    applicable in foreign jurisdictions (in relation to the purchase or sale of
the Securities in such foreign jurisdictions) in connection with the purchase
and resale of the Securities by the Initial Purchasers and the other
Transactions, (ii) the listing of the Conversion Shares on Nasdaq and (iii) the
approval of the Company’s stockholders of the issuance of the Conversion Shares.

(o)   Except as disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum, there is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding, domestic or foreign (collectively,
“Proceedings”), pending or, to the knowledge of the Company, threatened, that
either (i) seeks to restrain, enjoin, prevent the consummation of or otherwise
challenge any of the Documents or any of the Transactions or (ii) would,
individually or in the aggregate, have a Material Adverse Effect. The Company is
not subject to any judgment, order, decree, rule or regulation of any
Governmental Authority that would, individually or in the aggregate, have a
Material Adverse Effect.

(p)   The Company and its Subsidiaries possess all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and
have made all declarations and filings with, all Governmental Authorities
presently required or necessary to own or lease, as the case may be, and to
operate their respective properties and to carry on their respective businesses
as now or proposed to be conducted as described in the Pricing Disclosure
Package and the Final Offering Memorandum (“Permits”), except where the failure
to possess such Permits would not, individually or in the aggregate, have a
Material Adverse Effect; each of the Company and its Subsidiaries has fulfilled
and performed all of its obligations with respect to such Permits and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other material impairment of
the rights of the holder of any such Permit that would individually or in the
aggregate, have a Material Adverse Effect; and none of the Company or its
Subsidiaries has received any notice of any proceeding relating to the
revocation or modification of any such Permit, except as described in the
Pricing Disclosure Package and the Final Offering Memorandum or except where
such revocation or modification would not, individually or in the aggregate,
have a Material Adverse Effect.

(q)   Each of the Company and its Subsidiaries has good and indefeasible title
to all real property owned by it and good title to all personal property owned
by it and good title to all leasehold estates in real and personal property
being leased by it and, as of the applicable Closing Date, all such owned or
leased real or personal property will be free and clear of all Liens (other than
Permitted Liens). All Applicable Agreements to which the Company or any of its
Subsidiaries is a party or by which any of them is bound are legal, valid and
binding obligations, other than as disclosed in the Pricing Disclosure Package
and the Final Offering Memorandum, and are enforceable against each of the
Company or such Subsidiary, as applicable, and are enforceable against the other
party or parties thereto and are in full force and effect with only such
exceptions as would not, individually or in the aggregate, have a Material
Adverse Effect.

(r)   All Tax returns required to be filed by the Company and each of the
Subsidiaries have been filed and all such returns are true, complete, and
correct in all material respects. All material Taxes that are due from the
Company and its Subsidiaries have been paid other than those (i) currently
payable without penalty or interest or (ii) being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established in
accordance with generally accepted accounting principles of the United States,
consistently applied (“GAAP”). To the knowledge of the Company, after reasonable
internal inquiry, there are no actual or proposed Tax assessments against the
Company or any of the Subsidiaries that would, individually or in the aggregate,
have a Material Adverse Effect. The accruals and reserves on the books and
records of the Company and its Subsidiaries in respect of any material Tax
liability for any period not finally determined are adequate to meet any
assessments of Tax for any such period. For purposes of this

-7-



--------------------------------------------------------------------------------



 



    Agreement, the term “Tax” and “Taxes” shall mean all federal, state, local
and foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto.

(s)   Each of the Company and the Subsidiaries owns, or is licensed under, and
has the right to use, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names (collectively, “Intellectual
Property”) necessary for the conduct of its business and, as of the applicable
Closing Date, such Intellectual Property will be free and clear of all Liens
other than Permitted Liens. No claims or notices of any potential claim have
been asserted in writing by any person challenging the use of any such
Intellectual Property by the Company or any of the Subsidiaries or questioning
the validity or effectiveness of the Intellectual Property or any license or
agreement related thereto (other than any claims that would not, individually or
in the aggregate, have a Material Adverse Effect). To the knowledge of the
Company, the use of such Intellectual Property by the Company or any of the
Subsidiaries will not infringe on the Intellectual Property rights of any other
person.

(t)   The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) material transactions are executed in
accordance with management’s general or specific authorization, (ii) material
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. The Company’s independent
auditors and board of directors have been advised of: (i) all significant
deficiencies, if any, in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; all material weaknesses, if any, in internal controls have been
identified to the Company’s independent auditors; since the date of the most
recent evaluation of such disclosure controls and procedures and internal
controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses; the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002, as amended, including
the rules and regulations promulgated thereunder, and the statements contained
in each such certification are complete and correct.

(u)   The Company and the Subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and the Subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

(v)   The audited consolidated financial statements and related notes of the
Company contained in the Pricing Disclosure Package and the Final Offering
Memorandum (the “Financial Statements”) present fairly the consolidated
financial position, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the respective dates and for the respective

-8-



--------------------------------------------------------------------------------



 



    periods to which they apply and have been prepared in accordance with United
States GAAP and the requirements of Regulation S-X of the Act. The financial
data set forth under “Summary Selected Financial Data” included in the Pricing
Disclosure Package and the Final Offering Memorandum has been prepared on a
basis consistent with that of the Financial Statements and present fairly the
consolidated financial position and results of operations of the Company as of
the respective dates and for the respective periods indicated. All other
financial, statistical, market and industry-related data included in the Pricing
Disclosure Package and the Final Offering Memorandum are fairly and accurately
presented in all material respects and are based on or derived from sources that
the Company believes to be reliable and accurate.

(w)   Subsequent to the respective dates as of which information is given in the
Pricing Disclosure Package and the Final Offering Memorandum, except as
disclosed in the Pricing Disclosure Package and the Final Offering Memorandum,
(i) neither the Company nor any of the Subsidiaries has incurred any
liabilities, direct or contingent, that are material, individually or in the
aggregate, to the Company, or has entered into any transactions not in the
ordinary course of business, (ii) there has not been any material decrease in
the capital stock or any material increase in long-term indebtedness or any
material increase in short-term indebtedness of the Company or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company, and (iii) there has not been any material adverse change, or
development involving a prospective material adverse change, in the properties,
business, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and the Subsidiaries taken as a whole in the aggregate
(each of clauses (i), (ii) and (iii), a “Material Adverse Change”). To the
knowledge of the Company after reasonable internal inquiry, there is no event
that is reasonably likely to occur, which would, individually or in the
aggregate, have a Material Adverse Effect except as disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum.

(x)   No “nationally recognized statistical rating organization” (as such term
is defined for purposes of Rule 436(g)(2) under the Act) (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) on the Company retaining any rating assigned to the Company or any
of the Subsidiaries or to any securities of the Company or any of the
Subsidiaries, or (ii) has indicated to the Company that it is considering
(A) the downgrading, suspension, or withdrawal of, or any review for a possible
change that does not indicate the direction of the possible change in, any
rating so assigned, or (B) any negative change in the outlook for any rating of
the Company or any of the Subsidiaries or any securities of the Company or any
of the Subsidiaries.

(y)   All indebtedness represented by the Securities is being incurred in good
faith and for the purposes set forth in the “Use of Proceeds” section of the
Pricing Disclosure Package and the Final Offering Memorandum. On the applicable
Closing Date, after giving pro forma effect to the Offering and the use of
proceeds therefrom as indicated in the “Use of Proceeds” section of the Pricing
Disclosure Package and the Final Offering Memorandum, the Company and the
Guarantors, on a consolidated basis (i) will be Solvent (as hereinafter
defined), (ii) will have sufficient capital for carrying on its business and
(iii) will be able to pay its debts as they mature. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(i) the present fair market value (or present fair saleable value) of the assets
of the Company and each Guarantor is not less than the total amount required to
pay the liabilities of the Company and each Guarantor on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured; (ii) the Company and each Guarantor is able to pay its debts and
other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement and the Pricing
Disclosure Package and the Final Offering Memorandum, neither the Company nor
any Guarantor is incurring debts or liabilities

-9-



--------------------------------------------------------------------------------



 



    beyond its ability to pay as such debts and liabilities mature; (iv) neither
the Company nor any Guarantor is engaged in any business or transaction, and
does not propose to engage in any business or transaction, for which its
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company or
any Guarantor is engaged; and (v) neither the Company nor any Guarantor is
otherwise insolvent under the standards set forth in applicable laws.

(z)   The Company has not and, to its knowledge after reasonable internal
inquiry, no one acting on its behalf (excluding for such purposes, the Initial
Purchasers) has, (i) taken, directly or indirectly, any action designed to cause
or to result in, or that has constituted or that might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Securities, or (iii) except as disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum, paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Company.

(aa)   Assuming (i) the accuracy of the representations contained in Section 6
hereof (including, without limitation, the accuracy of the Initial Purchasers’
representations contained herein regarding the absence of general solicitation
in connection with the sale of the Securities to the Initial Purchasers and in
the Exempt Resales) and (ii) that the purchasers in the Exempt Resales are QIBs
or non-U.S. persons (as defined under Regulation S of the Act), no registration
under the Act and no qualification of the Indenture under the TIA is required
for the sale of the Securities to the Initial Purchasers as contemplated hereby
or for the Exempt Resales.

(bb)   Assuming the accuracy of the representations contained in Section 6
hereof, the Securities are eligible for resale pursuant to Rule 144A under the
Act and no other securities of the Company are of the same class (within the
meaning of Rule 144A under the Act) as the Securities and listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted in a U.S. automated
inter-dealer quotation system. No securities of the Company of the same class as
the Securities or the Conversion Shares have been offered, issued or sold by the
Company or any of its respective affiliates within the six-month period
immediately prior to the date hereof.

(cc)   The shares of Common Stock are registered pursuant to Section 12b of the
Exchange Act and are listed on The Nasdaq Global Select Market (“Nasdaq”), and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the shares of Common Stock under the Exchange
Act or delisting the shares of Common Stock from Nasdaq. Except as described in
the Company’s periodic filings under the Exchange Act incorporated by reference
in the Pricing Disclosure Package or Final Offering Memorandum, the Company has
not received any notification that the SEC or Nasdaq is contemplating
terminating such registration or listing.

(dd)   Neither of the Company nor any of its affiliates or other person acting
on behalf of the Company has offered or sold the Securities by means of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Act or, with respect to Securities sold outside the United States to
non-U.S. persons (as defined in Rule 902 under the Act), by means of any
directed selling efforts within the meaning of Rule 902 under the Act, and the
Company, any affiliate of the Company and any person acting on behalf of the
Company have complied with and will implement the “offering restrictions” within
the meaning of such Rule 902; provided, that no representation is made in this
subsection with respect to the actions of the Initial Purchasers.

-10-



--------------------------------------------------------------------------------



 



(ee)   Except as disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum, each of the Company, the Subsidiaries, and each ERISA
Affiliate has fulfilled its obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) with respect to each “pension plan”
(as defined in Section 3(2) of ERISA), subject to Section 302 of ERISA that the
Company, the Subsidiaries or any ERISA Affiliate sponsors or maintains, or with
respect to which it has (or within the last three years had) any obligation to
make contributions, and each such plan is in compliance in all material respects
with the presently applicable provisions of ERISA and the Internal Revenue Code
of 1986, as amended (the “Code”), in each case, except as would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Pricing Disclosure Package and the Final Offering Memorandum,
neither the Company, the Subsidiaries, nor any ERISA Affiliate has incurred any
unpaid liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. “ERISA Affiliate” means a corporation, trade or business that is,
along with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

(ff)   Other than as disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum, (i) neither the Company nor any of the Subsidiaries is
party to or bound by any collective bargaining agreement with any labor
organization; (ii) none of the employees of the Company or the Subsidiaries is
represented by a labor union, and, to the knowledge of the Company after
reasonable internal inquiry, no union organizing activities are taking place
that could, individually or in the aggregate, have a Material Adverse Effect;
(iii) to the Company’s knowledge, no union organizing or decertification efforts
are underway or threatened against the Company or the Subsidiaries; (iv) no
labor strike, work stoppage, slowdown, or other material labor dispute is
pending against the Company or the Subsidiaries, or, to the knowledge of the
Company, after reasonable internal inquiry, threatened against the Company or
the Subsidiaries; (v) there is no worker’s compensation liability, experience or
matter that could be reasonably expected to have a Material Adverse Effect;
(vi) to the knowledge of the Company, after reasonable internal inquiry, there
is no threatened or pending liability against the Company or the Subsidiaries
pursuant to the Worker Adjustment Retraining and Notification Act of 1988, as
amended (“WARN”), or any similar state or local law; (vii) there is no
employment-related charge, complaint, grievance, investigation, unfair labor
practice claim, or inquiry of any kind, pending against the Company or the
Subsidiaries that could, individually or in the aggregate, have a Material
Adverse Effect; (viii) to the knowledge of the Company, after reasonable
internal inquiry, no employee or agent of the Company or the Subsidiaries has
committed any act or omission giving rise to liability for any violation
identified in subsection (vi) and (vii) above, other than such acts or omissions
that would not, individually or in the aggregate, have a Material Adverse
Effect; and (ix) no term or condition of employment exists through arbitration
awards, settlement agreements, or side agreement that is contrary to the express
terms of any applicable collective bargaining agreement.

(gg)   None of the Transactions or the application by the Company or any of the
Subsidiaries of the proceeds of the Securities will violate or result in a
violation of Section 7 of the Exchange Act, (including, without limitation,
Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221) or
Regulation X (12 C.F.R. Part 224) of the Board of Governors of the Federal
Reserve System).

(hh)   Neither the Company nor any of the Subsidiaries is an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the United States Investment
Company Act of 1940 (the “Investment Company Act”); and neither the Company nor
any of the Subsidiaries, after giving effect to the Offering

-11-



--------------------------------------------------------------------------------



 



    and sale of the Securities and the application of the proceeds thereof as
described in the Pricing Disclosure Package and the Final Offering Memorandum,
will be an “investment company” as defined in the Investment Company Act.

(ii)   The Company has not engaged any broker, finder, commission agent or other
person (other than the Initial Purchasers) in connection with the Offering or
any of the transactions contemplated in the Documents, and the Company is not
under any obligation to pay any broker’s fee or commission in connection with
such transactions (other than commissions or fees to the Initial Purchasers).

(jj)   Each of the Company and the Subsidiaries is (i) in compliance with any
and all applicable foreign, provincial, federal, state and local laws and
regulations relating to health and safety, or the pollution or the protection of
the environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its respective businesses and (iii) has not
received notice of, and is not aware of, any actual or potential liability for
damages to natural resources or the investigation or remediation of any
disposal, release or existence of hazardous or toxic substances or wastes,
pollutants or contaminants, in each case except where such non-compliance with
Environmental Laws, failure to receive and comply with required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect. Neither the Company nor any of the
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, or any similar state or local or foreign or provincial Environmental
Laws or regulations requiring the Company or any of its Subsidiaries to
investigate or remediate any pollutants or contaminants, except where such
requirements would not, individually or in the aggregate, have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business.

(kk)   In the ordinary course of its business, the Company periodically reviews
the effects of Environmental Laws on the business, operations and properties of
the Company and the Subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review and the indemnification for certain
costs and liabilities that the Company or its Subsidiaries is entitled to
receive from the Company’s former parent company, the Company has reasonably
concluded that such associated costs would not, individually or in the
aggregate, have a Material Adverse Effect on the Company’s business, operations
or earnings.

    The Company reviewed the effects of Environmental Laws on the business,
operations and properties of the Company and the Subsidiaries, and has
identified and evaluated associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws, or any permit arising from
the Company’s or its Subsidiaries’ or any predecessors’ or formerly owned or
operated properties or license or approval, any related constraints on operating
activities and any potential liabilities to third parties). Based on such
review, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, have a Material Adverse
Effect on the Company’s business, operations or earnings.

(ll)   As of the applicable Closing Date, except as provided in the Credit
Agreement and the Indenture and as disclosed in the Pricing Disclosure Package
and the Final Offering Memorandum, as of the applicable Closing Date, there will
be no encumbrances or restrictions (other than under

-12-



--------------------------------------------------------------------------------



 



    applicable law) on the ability of any Subsidiary of the Company (x) to pay
dividends or make other distributions on such Subsidiary’s capital stock or to
pay any indebtedness to the Company or any other Subsidiary of the Company,
(y) to make loans or advances or pay any indebtedness to, or investments in, the
Company or any other Subsidiary of the Company or (z) to transfer any of its
property or assets to the Company or any other Subsidiary of the Company.

(mm)   Each certificate signed by any officer of the Company, or any Subsidiary
thereof, delivered to the Initial Purchasers shall be deemed a representation
and warranty by the Company or any such Subsidiary thereof (and not individually
by such officer) to the Initial Purchasers with respect to the matters covered
thereby.

(nn)   Each of the Company and its Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. All policies of insurance insuring the Company or any of its
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect. The Company and the Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects, and there are no material claims by the Company or any of the
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause.
Neither the Company nor any such Subsidiary has been refused any insurance
coverage sought or applied for, and neither the Company nor any such Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not, individually or in the aggregate, have a Material Adverse
Effect.

(oo)   There is and has been no failure on the part of the Company and the
Subsidiaries or any of the officers and directors of the Company or any of the
Subsidiaries, in their capacities as such, to comply in all material respects
with the applicable provisions of The Sarbanes-Oxley Act of 2002 and the rules
and regulations in connection therewith.

(pp)   (i) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act)
and (ii) the Company’s “disclosure controls and procedures” are reasonably
designed to ensure that all information (both financial and non-financial)
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the rules and regulations thereunder, and that all
such information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the Exchange Act with respect to such reports.

(qq)   Ernst & Young LLP, the accountants who audited the 2008 financial
statements incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum and Deloitte & Touche LLP, the Company’s independent
registered public accounting firm as of March 20, 2009, who audited the 2009 and
2010 financial statements incorporated by reference in the Pricing Disclosure
Package and the Final Offering Memorandum are independent public accountants as
required by the Act and the regulations promulgated under the Act and the
Exchange Act and the rules and regulations of the Public Company Accounting
Oversight Board.

(rr)   No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) or presentation of market-related or
statistical data contained in the Pricing Disclosure Package or the Final
Offering Memorandum has been made or reaffirmed without a reasonable basis or
has been disclosed in other than good faith.

-13-



--------------------------------------------------------------------------------



 



(ss)   The Company has not taken or omitted to take any action and will not take
any action or omit to take any action (such as issuing any press release or
making any other public announcement referring to the Offering without an
appropriate stabilization legend) which may result in the loss by the Initial
Purchasers of the ability to rely on any stabilization safe harbour provided by
the Financial Services Authority of the United Kingdom under the Financial
Services and Markets Act 2000 (the “FSMA”); such representation and warranty
only to apply if any such stabilization safe harbor is, or was to become,
applicable to the issuance of the Notes and on the basis that at the date of
this Agreement no such safe harbor is available; provided, however, that an
appropriate stabilization legend was not in the Preliminary Offering Memorandum
or the Pricing Term Sheet. The Company has been informed of the guidance
relating to stabilization provided by the Financial Services Authority of the
United Kingdom, in particular the guidance contained in Section MAR 2 of the
Financial Services Handbook.

(tt)   Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or Subsidiary of the Company is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of U.S. interstate
commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA; and the Company and its Subsidiaries have conducted
their businesses in compliance in all material respects with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(uu)   The Company is subject to and is in full compliance in all material
respects with the reporting requirements of Section 13 and Section 15(d), as
applicable, of the Exchange Act.

(vv)   There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement on the issuance or sale by the Company of the Notes.

(ww)   The Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2010 and all subsequent documents filed under Sections 13(a),
13(c), 14 or 15(d) of the Exchange Act filed after the date of this Agreement,
incorporated by reference into the Pricing Disclosure Package and the Final
Offering Memorandum (the “Incorporated Information”), complies or will comply in
all material respects with all applicable requirements of the Exchange Act,
including the rules and regulations promulgated thereunder, and the Incorporated
Information does not and will not (as amended or supplemented, if amended or
supplemented) contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of circumstances under which they were made, not misleading.

(xx)   The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or the

-14-



--------------------------------------------------------------------------------



 



    Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(yy)   Neither the Company nor the Subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
the Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(zz)   Each of the Company’s directors and executive officers listed in
Exhibit D has executed and delivered to the Representatives a lock-up agreement
in the form of Exhibit B hereto (a “Lock-up Agreement”). Exhibit D hereto
contains a true, complete and correct list of all directors and officers of the
Company. All directors and executive officers who are required pursuant to this
Agreement to execute and deliver a Lock-up Agreement are collectively
hereinafter referred to as the “Locked-up Persons.”

          5. Covenants of the Company and the Guarantors. Each of the Company
and the Guarantors jointly and severally agrees:

(a)   To (i) advise the Initial Purchasers promptly after obtaining knowledge
(and, if requested by the Initial Purchasers, confirm such advice in writing) of
(A) the issuance by any state securities commission of any stop order suspending
the qualification or exemption from qualification of any of the Securities for
offer or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any state securities commission or other regulatory authority, or
(B) the happening of any event that makes any statement of a material fact made
in the Pricing Disclosure Package, any Company Additional Written Communication,
or the Final Offering Memorandum, untrue or that requires the making of any
additions to or changes in the Pricing Disclosure Package, any Company
Additional Written Communication, or the Final Offering Memorandum, in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (ii) use its commercially reasonable efforts to
prevent the issuance of any stop order or order suspending the qualification or
exemption from qualification of any of the Securities under any state securities
or Blue Sky laws, and (iii) if, at any time, any state securities commission or
other regulatory authority shall issue an order suspending the qualification or
exemption from qualification of any of the Securities under any such laws, use
its commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time.

(b)   To (i) furnish the Initial Purchasers, without charge, with as many copies
of the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Final Offering Memorandum, and any amendments or supplements thereto, as the
Initial Purchasers may reasonably request, and (ii) promptly prepare, upon the
Initial Purchasers’ reasonable request, any amendment or supplement to the
Pricing Disclosure Package and the Final Offering Memorandum that the Initial
Purchasers, upon advice of legal counsel, reasonably determine may be necessary
in connection with Exempt Resales (and the Company hereby consents to the use of
the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Final Offering Memorandum, and any amendments and supplements thereto, by the
Initial Purchasers in connection with Exempt Resales).

(c)   Not to amend or supplement the Pricing Disclosure Package or the Final
Offering Memorandum prior to the applicable Closing Date, or at any time prior
to the completion of the resale by the Initial Purchasers of all the Securities
purchased by the Initial Purchasers, unless the Initial

-15-



--------------------------------------------------------------------------------



 



    Purchasers shall previously have been advised thereof and shall have
provided their written consent thereto. Before making, preparing, using,
authorizing, approving or referring to any Company Additional Written
Communications, the Company will furnish to the Initial Purchasers and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Initial Purchasers reasonably object.

(d)   So long as the Initial Purchasers shall hold any of the Securities, (i) if
any event shall occur as a result of which, in the reasonable judgment of the
Company or the Initial Purchasers, it becomes necessary or advisable to amend or
supplement the Pricing Disclosure Package or the Final Offering Memorandum in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary to amend or
supplement the Pricing Disclosure Package or the Final Offering Memorandum to
comply with Applicable Law, to prepare, at the expense of the Company, an
appropriate amendment or supplement to the Pricing Disclosure Package and the
Final Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that (A) as so amended or supplemented, the Pricing
Disclosure Package and the Final Offering Memorandum will not include an untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and (B) the Pricing Disclosure Package and the
Final Offering Memorandum will comply with Applicable Law and (ii) if in the
reasonable judgment of the Company it becomes necessary or advisable to amend or
supplement the Pricing Disclosure Package or the Final Offering Memorandum so
that the Pricing Disclosure Package and the Final Offering Memorandum will
contain all of the information specified in, and meet the requirements of,
Rule 144A(d)(4) of the Act, to prepare an appropriate amendment or supplement to
the Pricing Disclosure Package and the Final Offering Memorandum (in form and
substance reasonably satisfactory to the Initial Purchasers) so that the Pricing
Disclosure Package or the Final Offering Memorandum, as so amended or
supplemented, will contain the information specified in, and meet the
requirements of, such Rule.

(e)   To cooperate with the Initial Purchasers and the Initial Purchasers’
counsel in connection with the qualification of the Securities under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
request and continue such qualification in effect so long as reasonably required
for Exempt Resales.

(f)   Whether or not any of the Offering or the transactions contemplated under
the Documents are consummated or this Agreement is terminated, to pay (i) all
costs, expenses, fees and taxes incident to and in connection with: (A) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Final Offering Memorandum and all
amendments and supplements thereto (including, without limitation, financial
statements and exhibits), and all other agreements, memoranda, correspondence
and other documents prepared and delivered in connection herewith, (B) the
negotiation, printing, processing and distribution (including, without
limitation, word processing and duplication costs) and delivery of, each of the
Documents, (C) the preparation, issuance and delivery of the Securities and
Conversion Shares, (D) the qualification of the Securities for offer and sale
under the securities or Blue Sky laws of the several states and (E) furnishing
such copies of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum, and all amendments and supplements
thereto, as may reasonably be requested for use by the Initial Purchasers,
(ii) all fees and expenses of the counsel, accountants and any other experts or
advisors retained by the Company, (iii) all fees and expenses (including fees
and expenses of counsel) of the Company in connection with approval of the
Securities by DTC for “book-entry” transfer, (iv) all fees charged by rating
agencies in connection with the rating of the

-16-



--------------------------------------------------------------------------------



 



    Securities, (v) all fees and expenses (including reasonable fees and
expenses of counsel) of the Trustee and the Company’s transfer agent and
(vi) all costs and expenses of the Company relating to investor presentations on
any “road show” undertaken in connection with the marketing of the offering of
the Securities; provided that in no event shall the Company be responsible for
the fees, disbursements or out-of-pocket expenses of counsel to the Initial
Purchasers. If the sale of the Securities provided for herein is not consummated
because any condition to the obligations of the Initial Purchasers set forth in
Section 7 is not satisfied, because this Agreement is terminated pursuant to
Section 9 or because of any failure, refusal or inability on the part of the
Company to perform all obligations and satisfy all conditions on its part to be
performed or satisfied hereunder (other than in each case solely by reason of a
default by the Initial Purchasers on its obligations hereunder after all
conditions hereunder have been satisfied in accordance herewith), the Company
agrees to promptly reimburse the Initial Purchasers for all reasonable fees,
disbursements and out-of-pocket expenses, travel and lodging expenses, word
processing charges, messenger and duplicating services, facsimile expenses and
other reasonable and customary expenditures (including, without limitation,
fees, disbursements and out-of-pocket expenses of counsel to the Initial
Purchasers) that shall have been incurred by the Initial Purchasers in
connection with the proposed purchase and sale of the Securities.

(g)   To use the proceeds of the Offering in the manner described in the Pricing
Disclosure Package and the Final Offering Memorandum under the caption “Use of
Proceeds.”

(h)   To do and perform all things required to be done and performed under the
Documents prior to and after the applicable Closing Date.

(i)   Not to, and to ensure that no affiliate (as defined in Rule 501(b) of the
Act) of the Company will, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Act) that
would be integrated with the sale of the Securities in a manner that would
require the registration under the Act of the sale to the Initial Purchasers or
to the Subsequent Purchasers of the Securities.

(j)   For so long as any of the Securities remain outstanding, during any period
in which the Company is not subject to Section 13 or 15(d) of the Exchange Act,
to make available, upon request, to any owner of the Securities in connection
with any sale thereof and any prospective Subsequent Purchasers of such
Securities from such owner, the information required by Rule 144A(d)(4) under
the Act.

(k)   To comply with the representation letter of the Company to DTC relating to
the approval of the Securities by DTC for “book entry” transfer.

(l)   For so long as any of the Securities remain outstanding, the Company will
furnish to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Securities and, as soon as available, copies of any reports or
financial statements furnished to or filed by the Company with the SEC or any
national or foreign securities exchange on which any class of securities of the
Company may be listed unless such reports or other communications are filed with
the SEC and are publicly available.

(m)   Not to, and not to authorize or permit any person acting on its behalf to,
(i) distribute any offering material in connection with the offer and sale of
the Securities other than the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Final Offering Memorandum and any amendments and
supplements to the Pricing Disclosure Package and the Final Offering Memorandum
prepared in compliance with this Agreement, (ii) solicit any offer to buy or
offer to

-17-



--------------------------------------------------------------------------------



 



    sell the Securities by means of any form of general solicitation or general
advertising (including, without limitation, as such terms are used in
Regulation D under the Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Act or (iii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(n)   During the one year period after the Initial Closing Date, to not, and to
not permit any current or future Subsidiaries of either the Company or any other
affiliates (as defined in Rule 144A under the Act) controlled by the Company to,
resell any of the Securities which constitute “restricted securities” under
Rule 144 that have been reacquired by the Company, any current or future
Subsidiaries or any other “affiliates” (as defined in Rule 144A under the Act)
controlled by the Company, except pursuant to an effective registration
statement under the Act or a valid exemption from registration.

(o)   The Company shall pay all stamp, documentary and transfer taxes and other
duties, if any, which may be imposed by the United States or any political
subdivision thereof or taxing authority thereof or therein with respect to the
issuance of the Securities, the sale thereof to the Initial Purchasers and the
issuance of Conversion Shares.

(p)   To deliver to the Initial Purchasers on and as of the applicable Closing
Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and the good
standing of the Company and its Subsidiaries in such other jurisdictions as the
Initial Purchasers may reasonably request, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.

(q)   To reserve and keep available at all times, free of pre-emptive rights,
the full number of Conversion Shares issuable upon conversion of the Securities.

(r)   To list, subject to notice of issuance, the Conversion Shares on Nasdaq
prior to the Initial Closing Date, and to maintain the continued listing of its
Common Stock, including Conversion Shares on such exchange.

(s)   If any additional persons shall become directors or executive officers of
the Company prior to the end of the D&O Lock-up Period (as defined in Exhibit B
hereto), the Company shall cause each such person, prior to or contemporaneously
with their appointment or election as a director or executive officer of the
Company, to execute and deliver to the Representatives a Lock-up Agreement.

(t)   Except as provided for in Section 3(c), the Company will not, during the
period ending 90 days after the Initial Closing Date (as the same may be
extended as described below, the “Company Lock-up Period”), without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell
(including, without limitation, any short sale), offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of any shares of Common Stock or any such other
securities, or otherwise dispose of or transfer, or announce the offering of, or
file any registration statement under the Act in respect of, any shares of
Common Stock, options, rights or warrants to acquire shares of Common Stock or
securities exchangeable or exercisable for or convertible into shares of Common
Stock (other than as contemplated by this Agreement with respect to the
Conversion Shares) or publicly announce the intention to do any of the
foregoing; provided,

-18-



--------------------------------------------------------------------------------



 



    however, that the Company may issue shares of Common Stock or options to
purchase shares of Common Stock, or issue shares of Common Stock upon exercise
of options, pursuant to any stock option, stock bonus or other stock plan or
arrangement described in the Pricing Disclosure Package and the Final Offering
Memorandum, but only if the holders of such shares, options, or shares issued
upon exercise of such options, to the extent that such holders are Locked-up
Persons, agree in writing not to sell, offer, dispose of or otherwise transfer
any such shares or options during such Company Lock-up Period without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives). Notwithstanding the foregoing, if
(i) during the last 17 days of the Company Lock-up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs and is publicly disclosed or otherwise becomes publicly known or
(ii) prior to the expiration of the Company Lock-up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Company Lock-up Period, then in each case the
Company Lock-up Period will be extended until the expiration of the 18-day
period beginning on the date of the issuance of the earnings release or the
occurrence of the material news or material event, as applicable, unless the
Representatives waive, in writing, such extension (which waiver may be withheld
at the sole discretion of the Representatives), except that such extension will
not apply if, (i) within three business days prior to the 15th calendar day
before the last day of the Company Lock-up Period, the Company delivers a
certificate, signed by the Chief Financial Officer or Chief Executive Officer of
the Company, certifying on behalf of the Company that (i) the Conversion Shares
are “actively traded securities” (as defined in Regulation M), (ii) the Company
meets the applicable requirements of paragraph (a)(1) of Rule 139 under the
Securities Act in the manner contemplated by NASD Conduct Rule 2711(f)(4), and
(iii) the provisions of NASD Conduct Rule 2711(f)(4) are not applicable to any
research reports relating to the Company published or distributed by any of the
Initial Purchasers during the 15 days before or after the last day of the
Company Lock-up Period (before giving effect to such extension). The Company
will provide the Representatives with prior notice of any such announcement that
gives rise to an extension of the Company Lock-up Period.

          6. Representations and Warranties of the Initial Purchasers. Each of
the Initial Purchasers represents and warrants, severally and not jointly, that:

(a)   It is a QIB as defined in Rule 144A under the Act, and it will offer the
Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Pricing Disclosure Package and the Final Offering
Memorandum.

(b)   It will solicit offers to buy the Securities only from, and will offer and
sell the Securities only to, (A) persons reasonably believed by the Initial
Purchasers to be QIBs or (B) non-U.S. persons reasonably believed by the Initial
Purchasers to be a purchaser referred to in Regulation S under the Act and in
compliance with laws applicable to such persons in jurisdictions outside of the
United States; provided, however, that in purchasing such Securities, such
persons are deemed to have represented and agreed as provided under the caption
“Notice to Investors” contained in the Pricing Disclosure Package and the Final
Offering Memorandum.

(c)   No form of general solicitation or general advertising in violation of the
Act has been or will be used nor will any offers in any manner involving a
public offering within the meaning of Section 4(2) of the Act or, with respect
to Securities to be sold in reliance on Regulation S, by means of any directed
selling efforts be made by such Initial Purchaser or any of its representatives
in connection with the offer and sale of any of the Securities.

-19-



--------------------------------------------------------------------------------



 



          7. Conditions. The obligations of the Initial Purchasers to purchase
the Securities under this Agreement are subject to the satisfaction of each of
the following conditions:

(a)   All the representations and warranties of the Company and the Subsidiaries
contained in this Agreement and in each of the Documents to which it is a party
shall be true and correct in all material respects (except that any
representation or warranty that contains a materiality exception therein shall
be true and correct in all respects) as of the date hereof and at the applicable
Closing Date. On or prior to the applicable Closing Date, the Company and each
other party to the Documents (other than the Initial Purchasers) shall have
performed or complied with all of the agreements and satisfied all conditions on
their respective parts to be performed, complied with or satisfied pursuant to
the Documents (other than conditions to be satisfied by such other parties,
which the failure to so satisfy would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect).   (b)   No
injunction, restraining order or order of any nature by a Governmental Authority
shall have been issued as of the applicable Closing Date that would prevent or
materially interfere with the consummation of the Offering or any of the
transactions contemplated under the Documents; and no stop order suspending the
qualification or exemption from qualification of any of the Securities in any
jurisdiction shall have been issued and no Proceeding for that purpose shall
have been commenced or, to the knowledge of the Company after reasonable
internal inquiry, be pending as of the applicable Closing Date.   (c)   No
action shall have been taken and no Applicable Law shall have been enacted,
adopted or issued that would, as of the applicable Closing Date, prevent the
consummation of the Offering or any of the transactions contemplated under the
Documents. No Proceeding other than as set forth in the Pricing Disclosure
Package shall be pending or, to the knowledge of the Company after reasonable
internal inquiry, threatened other than Proceedings that (i) if adversely
determined would not, individually or in the aggregate, adversely affect the
issuance or marketability of the Securities, and (ii) would not, individually or
in the aggregate, have a Material Adverse Effect.   (d)   Subsequent to the
respective dates as of which data and information is given in the Pricing
Disclosure Package (exclusive of any amendment or supplement thereto) there
shall not have been any Material Adverse Change which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Pricing Disclosure Package and the Final
Offering Memorandum.   (e)   On or after the date hereof and on or prior to the
applicable Closing Date, (i) there shall not have occurred any downgrading,
suspension or withdrawal of, nor shall any notice have been given of any
potential or intended downgrading, suspension or withdrawal of, or of any review
(or of any potential or intended review) for a possible change that does not
indicate the direction of the possible change in, any rating of the Company or
any securities of the Company (including, without limitation, the placing of any
of the foregoing ratings on credit watch with negative or developing
implications or under review with an uncertain direction) by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436(g)(2) under the Act, (ii) there shall not have occurred any negative
change, nor shall any notice have been given of any potential or intended
negative change, in the outlook for any rating of the Company or any securities
of the Company by any such rating organization and (iii) no such rating
organization shall have given notice that it has assigned (or is considering
assigning) a lower rating to the Securities than that on which the Securities
were marketed.

-20-



--------------------------------------------------------------------------------



 



(f)   The Initial Purchasers shall have received on the applicable Closing Date:

  (i)   certificates dated the applicable Closing Date, signed by the Chief
Executive Officer and the principal financial or accounting officer of the
Company, on behalf of the Company, to the effect that (A) the representations
and warranties set forth in Section 4 hereof, and in each of the Documents that
are not qualified by materiality were true and correct in all material respects
as of the Applicable Time and are true and correct in all material respects as
of the applicable Closing Date with the same force and effect as though
expressly made at and as of the applicable Closing Date, (B) the representations
and warranties set forth in Section 4 hereof and in each of the Documents that
are qualified by materiality were true and correct in all respects as of the
Applicable Time and are true and correct in all respects as of the applicable
Closing Date, with the same force and effect as though expressly made at and as
of the Closing Date, (C) the Company has performed and complied in all material
respects with all agreements and satisfied in all material respects all
conditions on its part to be performed or satisfied at or prior to the
applicable Closing Date, (D) at the applicable Closing Date, since the
Applicable Time or since the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Offering Memorandum and except as
described in the Pricing Disclosure Package and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto after the date hereof), to the
knowledge of such officers, no event or events have occurred, no information has
become known nor does any condition exist that, individually or in the
aggregate, would have a Material Adverse Effect, (E since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), other than as described in the Pricing Disclosure Package and the
Final Offering Memorandum or contemplated hereby, neither the Company nor any
Subsidiary of the Company has incurred any liabilities or obligations, direct or
contingent, not in the ordinary course of business, that are material to the
Company and the Subsidiaries, taken as a whole, or entered into any transactions
not in the ordinary course of business that are material to the business,
condition (financial or otherwise) or results of operations or prospects of the
Company and the Subsidiaries, taken as a whole, and there has not been any
change in the capital stock or long-term indebtedness of the Company or any
Subsidiary of the Company that is material to the business, condition (financial
or otherwise) or results of operations or prospects of the Company and the
Subsidiaries, taken as a whole, and (F) the sale of the Securities has not been
enjoined (temporarily or permanently);

  (ii)   a certificate, dated the applicable Closing Date, executed by the
Secretary of the Company and each Guarantor, certifying such matters as the
Initial Purchasers may reasonably request;

  (iii)   a certificate of solvency, dated the applicable Closing Date, executed
by the principal financial or accounting officer of the Company substantially in
the form previously approved by the Initial Purchasers or their counsel;

  (iv)   the opinion of Holland & Knight LLP, counsel to the Company, dated the
applicable Closing Date, in the form of Exhibit A attached hereto, and negative
assurance letter;

  (v)   Pennsylvania counsel to the Company, who shall be reasonably
satisfactory to the Representatives, shall have furnished to the Initial
Purchasers, at the request of the Company, its written opinion, dated the
applicable Closing Date and addressed to the Initial Purchasers, substantially
in the form of Exhibit C hereto;

-21-



--------------------------------------------------------------------------------



 



  (vi)   an opinion and negative assurance letter, dated the applicable Closing
Date, of Proskauer Rose LLP, counsel to the Initial Purchasers, in form
satisfactory to the Initial Purchasers covering such matters as are customarily
covered in such opinions and negative assurance letters; and

  (vii)   a certificate from the Chief Financial Officer of the Company, dated
as of the date hereof and as of the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers as to (i) the accuracy of
certain financial data, contained or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum, which numbers shall be set
forth in a schedule attached to such certificate, including Earnings Before
Interest, Taxes, Depreciation and Amortization (“EBITDA”) and Adjusted EBITDA
and (ii) the accuracy of certain financial data related to Danfoss Bauer GmbH.

(g)   The Initial Purchasers shall have received from each of Deloitte & Touche
LLP and Ernst & Young LLP, independent auditors, with respect to the Company,
(A) a comfort letter, dated the date hereof, in form and substance reasonably
satisfactory to the Representatives and their counsel, with respect to the
financial statements and certain financial information contained in or
incorporated by reference to the Pricing Disclosure Package and the Final
Offering Memorandum, and (B) a comfort letter, dated the Closing Date, in form
and substance reasonably satisfactory to the Representatives and their counsel,
to the effect that Deloitte & Touche LLP and Ernst & Young LLP, respectively,
each reaffirms the statements made in its letter furnished pursuant to clause
(A).

(h)   The Company shall have filed with Nasdaq an application for the listing of
the Conversion Shares.

(i)   Each of the Documents shall have been executed and delivered by all
parties thereto, and the Initial Purchasers shall have received a fully executed
original of each Document.

(j)   The Initial Purchasers shall have received copies of all opinions,
certificates, letters and other documents delivered under or in connection with
the Offering or any transaction contemplated in the Documents.

(k)   The terms of each Document shall conform in all material respects to the
description thereof in the Pricing Disclosure Package and the Final Offering
Memorandum.

(l)   The Representatives shall have received an executed Lock-up Agreement from
each Locked-up Person.

          8. Indemnification and Contribution.

(a)   The Company and each of the Guarantors jointly and severally agree to
indemnify and hold harmless the Initial Purchasers, their affiliates, directors,
officers and employees, and each person, if any, who controls the Initial
Purchasers within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, against any losses, claims, damages or liabilities of any kind to
which the Initial Purchasers, their affiliates, directors, officers and
employees or such controlling persons may become subject under the Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company (not to be unreasonably
withheld, delayed or conditioned), insofar as any such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:

-22-



--------------------------------------------------------------------------------



 



  (i)   any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto);     (ii)   the omission or
alleged omission to state, in the Preliminary Offering Memorandum the Pricing
Disclosure Package, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto), a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; or    
(iii)   any breach by the Company or any of the Guarantors of their respective
representations, warranties and agreements set forth herein or breach of
applicable law;

    and, subject to the provisions hereof, will reimburse, as incurred, the
Initial Purchasers, their affiliates, directors, officers, employees and each
such controlling person for any legal or other expenses incurred by the Initial
Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action in respect thereof; provided,
however, the Company and the Guarantors will not be liable in any such case to
the extent (but only to the extent) that a court of competent jurisdiction shall
have determined by a final, unappealable judgment that such loss, claim, damage
or liability resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Offering
Memorandum, the Pricing Disclosure Package, any Company Additional Written
Communication or the Final Offering Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with the Furnished Information. This
indemnity agreement will be in addition to any liability that the Company and
the Guarantors may otherwise have to the indemnified parties.

(b)   Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless each of the Company and the Guarantors and their respective
directors, officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act against any
losses, claims, damages or liabilities to which the Company or any such
director, officer or controlling person may become subject under the Act, the
Exchange Act or otherwise, insofar as a court of competent jurisdiction shall
have determined by a final, unappealable judgment that such losses, claims,
damages or liabilities (or actions in respect thereof) have resulted solely from
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Offering Memorandum or any amendment or supplement thereto or
(ii) the omission or the alleged omission to state therein a material fact
required to be stated in any Offering Memorandum or any amendment or supplement
thereto or necessary to make the statements therein not misleading, in each case
to the extent (but only to the extent) that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with the Furnished Information furnished by such Initial
Purchaser; and, subject to the limitation set forth immediately preceding this
clause, will reimburse, as incurred, any legal or other expenses incurred by the
Company, each of the Guarantors or any such director, officer or controlling
person in connection with any such loss, claim, damage, liability or action in
respect thereof. Each of the Company and the Guarantors hereby acknowledges that
the only information that the Initial Purchasers have furnished to the Company
or its agents specifically for use in the Preliminary Offering Memorandum or the
Final Offering Memorandum or any amendment or supplement thereto, is the
Furnished Information. This indemnity agreement will be in addition to any
liability that the Initial Purchasers may otherwise have to the indemnified
parties.

-23-



--------------------------------------------------------------------------------



 



(c)   As promptly as reasonably practicable after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action for which
such indemnified party is entitled to indemnification under this Section 8, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party of the
commencement thereof in writing; but the omission to so notify the indemnifying
party (i) will not relieve such indemnifying party from any liability under
paragraph (a) or (b) above unless and only to the extent it is materially
prejudiced as a result thereof and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may elect, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section 8 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) in any one action or separate
but substantially similar actions in the same jurisdiction arising out of the
same general allegations or circumstances, designated by the Initial Purchasers
in the case of paragraph (a) of this Section 8 or the Company in the case of
paragraph (b) of this Section 8, representing the indemnified parties under such
paragraph (a) or paragraph (b), as the case may be, who are parties to such
action or actions), (ii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party or (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section 8, in
which case the indemnified party may effect such a settlement without such
consent.

-24-



--------------------------------------------------------------------------------



 



(d)   No indemnifying party shall be liable under this Section 8 for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action is settled with its written consent, or if there is a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

(e)   In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 8 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other hand,
from the Offering or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties, on the one hand, and
the indemnified party, on the other hand, in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by the Initial Purchasers.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Initial Purchasers,
on the other hand, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omissions, and any other equitable considerations
appropriate in the circumstances.

(f)   The Company, the Guarantors and the Initial Purchasers agree that it would
not be equitable if the amount of such contribution determined pursuant to the
immediately preceding paragraph (e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of the
immediately preceding paragraph (e). Notwithstanding any other provision of this
Section 8, the Initial Purchasers shall not be obligated to make contributions
hereunder that in the aggregate exceed the total discounts, commissions and
other compensation received by such Initial Purchasers under this Agreement,
less the aggregate amount of any damages that such Initial Purchasers have
otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligation
to contribute hereunder shall be several in proportion to their respective
purchase obligations hereunder and not joint. For purposes of the immediately
preceding

-25-



--------------------------------------------------------------------------------



 



    paragraph (e), each person, if any, who controls the Initial Purchasers
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
shall have the same rights to contribution as the Initial Purchasers, and each
director of the Company and the Guarantors, each officer of the Company and the
Guarantors and each person, if any, who controls either of the Company or the
Guarantors within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, shall have the same rights to contribution as the Company and the
Guarantors.

          9. Termination. The Initial Purchasers may terminate this Agreement at
any time prior to the applicable Closing Date by written notice to the Company
if any of the following has occurred:

(a)   since the date hereof, any Material Adverse Effect or development
involving or expected to result in a prospective Material Adverse Effect that
could, in the Representatives’ sole judgment, be expected to (i) make it
impracticable or inadvisable to proceed with the offering or delivery of the
Securities on the terms and in the manner contemplated in the Offering
Memorandum, or (ii) materially impair the investment quality of any of the
Securities;

(b)   the failure of the Company or the Guarantors to satisfy the conditions
contained in Section 7(a) hereof on or prior to the applicable Closing Date;

(c)   any outbreak or escalation of hostilities or other national or
international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
Representatives’ sole judgment, impracticable or inadvisable to market or
proceed with the offering, sale or delivery of the Securities on the terms and
in the manner contemplated in the Offering Memorandum or to enforce contracts
for the sale of any of the Securities;

(d)   trading in the Company’s common stock shall have been suspended by the SEC
or Nasdaq or the suspension or limitation of trading generally in securities on
the New York Stock Exchange or Nasdaq or any setting of limitations on prices
for securities on any such exchange;

(e)   the enactment, publication, decree or other promulgation after the date
hereof of any Applicable Law that in the Initial Purchasers’ counsel’s sole
opinion materially and adversely affects, or could be reasonably expected to
materially and adversely affect, the properties, business, prospects,
operations, earnings, assets, liabilities or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole;

(f)   any securities of the Company shall have been downgraded or placed on any
“watch list” for possible downgrading by any “nationally recognized statistical
rating organization,” as such term is defined for purposes of Rule 436(g)(2)
under the Act;

(g)   the representation and warranty contained in the first sentence of Section
4(a) of this Agreement is incorrect in any way; or

(h)   the declaration of a banking moratorium by any Governmental Authority; or
the taking of any action by any Governmental Authority after the date hereof in
respect of its monetary or fiscal affairs that in the Representatives’ opinion
could reasonably be expected to have a material adverse effect on the financial
markets in the United States or elsewhere.

-26-



--------------------------------------------------------------------------------



 



          10. Survival of Representations and Indemnities. The representations
and warranties, covenants, indemnities and contribution and expense
reimbursement provisions and other agreements, representations and warranties of
the Company and the Guarantors set forth in or made pursuant to this Agreement
shall remain operative and in full force and effect, and will survive,
regardless of (i) any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchasers, (ii) acceptance of the
Securities, and payment for them hereunder, and (iii) any termination of this
Agreement.
          11. Defaulting Initial Purchaser. If, on the applicable Closing Date,
any one of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
agreed but failed or refused to purchase is not more than one tenth of the
aggregate principal amount of Securities to be purchased on such date, the other
Initial Purchasers shall be obligated severally in the proportions that the
principal amount of Securities set forth opposite their respective names in
Schedule I hereto bears to the aggregate principal amount of Securities set
forth opposite the names of all such non defaulting Initial Purchasers to
purchase the Securities which such defaulting Initial Purchaser agreed but
failed or refused to purchase on such date. If, on the applicable Closing Date
any Initial Purchaser shall fail or refuse to purchase Securities which it or
they have agreed to purchase hereunder on such date and the aggregate principal
amount of Securities with respect to which such default occurs is more than one
tenth of the aggregate principal amount of Securities to be purchased on such
date, and arrangements satisfactory to the non-defaulting Initial Purchasers and
the Company for the purchase of such Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of the non-defaulting Initial Purchasers or of the Company. Any action taken
under this paragraph shall not relieve any defaulting Initial Purchaser from
liability in respect of any default of such Initial Purchaser under this
Agreement.
          12. No Fiduciary Duty. The Company hereby acknowledges that the
Initial Purchasers are acting solely in connection with the purchase and sale of
the Securities. The Company further acknowledges that the Initial Purchasers are
acting pursuant to a contractual relationship created solely by this Agreement
entered into on an arm’s length basis, and in no event do the parties intend
that the Initial Purchasers act or be responsible as a fiduciary to the Company,
its management, stockholders, creditors or any other person in connection with
any activity that the Initial Purchasers may undertake or have undertaken in
furtherance of the purchase and sale of the Securities, either before or after
the date hereof. The Initial Purchasers hereby expressly disclaim any fiduciary
or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company and the Initial Purchasers agree that they are each
responsible for making their own independent judgments with respect to any such
transactions and that any opinions or views expressed by the Initial Purchasers
to the Company regarding such transactions, including, but not limited to, any
opinions or views with respect to the price or market for the Securities, do not
constitute advice or recommendations to the Company. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Initial Purchasers with respect to any breach or
alleged breach of any fiduciary or similar duty to the Company in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.
          13. Miscellaneous.

(a)   Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: 300 Granite Street, Suite 201,
Braintree, Massachusetts, 02184, Attention: Glenn E. Deegan, Esq., with a copy
to: Holland & Knight LLP, 701 Brickell Avenue, Suite 3000, Miami, Florida 33131,
Attention: Rodney H. Bell, Esq. and (ii) if to the Initial Purchasers, to:
(A) Jefferies & Company, Inc., 520 Madison Avenue, 12th Floor, New York, New
York 10022,

-27-



--------------------------------------------------------------------------------



 



    Attention: General Counsel and (B) J.P. Morgan Securities LLC, 383 Madison
Avenue, New York, New York 10179, Attention: Equity Syndicate Desk, 4th Floor,
Fax: 212-622-835; with a copy to: Proskauer Rose LLP, Eleven Times Square, New
York, New York 10036, Attention: Frank J. Lopez, Esq. (or in any case to such
other address as the person to be notified may have requested in writing).

(b)   This Agreement has been and is made solely for the benefit of and shall be
binding upon the Company and the Guarantors, the Initial Purchasers and, to the
extent provided in Section 8 hereof, the controlling persons, officers,
directors, partners, employees, representatives and agents referred to in
Section 8, and their respective heirs, executors, administrators, successors and
assigns, all as and to the extent provided in this Agreement, and no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successors and assigns” shall not include a purchaser of any of the
Securities from the Initial Purchasers merely because of such purchase.

(c)   THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS AND
CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY THEREIN, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

(d)   EACH OF THE COMPANY AND THE GUARANTORS HEREBY EXPRESSLY AND IRREVOCABLY
(I) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY; AND (II) WAIVES (A) ITS RIGHT TO A TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE INITIAL PURCHASERS AND FOR ANY
COUNTERCLAIM RELATED TO ANY OF THE FOREGOING AND (B) ANY OBLIGATION WHICH IT MAY
HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT
IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

(e)   This Agreement constitutes the entire agreement of the parties to this
Agreement and supercedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be signed in various counterparts, which together
shall constitute one and the same instrument.

(f)   The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(g)   If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,

-28-



--------------------------------------------------------------------------------



 



    provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.   (h)   This
Agreement may be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof may be given, provided that the same are
in writing and signed by all of the signatories hereto.   (i)   Any action by
the Initial Purchasers hereunder may be taken by Jefferies or J.P. Morgan
Securities LLC on behalf of the Initial Purchasers, and any such action taken by
Jefferies or J.P. Morgan Securities LLC shall be binding upon each of the
Initial Purchasers; provided, however, that (i) any waiver pursuant to Section
5(t) hereof or any waiver of a Lock-up Agreement must be consented to by both
Jefferies and J.P. Morgan Securities LLC as provided for therein and (ii) only
J.P. Morgan Securities LLC may act on behalf of the several Initial Purchasers
with respect to any action relating to the stabilization of the Notes.

[Remainder of page intentionally left blank]

-29-



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the agreement
among the Company, the Guarantors and the Initial Purchasers.

            Very truly yours,

ALTRA HOLDINGS, INC.
      By:   /s/ Glenn E. Deegan         Name:   Glenn E. Deegan        Title:  
Vice President, Legal and Human Resources, General Counsel and Secretary       
        ALTRA BAUER LLC
ALTRA INDUSTRIAL MOTION, INC.
AMERICAN ENTERPRISES MPT CORP.
AMERICAN ENTERPRISES MPT HOLDINGS, LLC
AMERIDRIVES INTERNATIONAL, LLC
BOSTON GEAR LLC
FORMSPRAG LLC
INERTIA DYNAMICS LLC
KILIAN MANUFACTURING CORPORATION
NUTTALL GEAR LLC
WARNER ELECTRIC INTERNATIONAL HOLDING, INC.
WARNER ELECTRIC LLC
WARNER ELECTRIC TECHNOLOGY LLC
TB WOOD’S CORPORATION
TB WOOD’S INCORPORATED
TB WOOD’S ENTERPRISES, INC.
                By:   /s/ Glenn E. Deegan         Name:   Glenn E. Deegan       
Title:   Secretary   

 



--------------------------------------------------------------------------------



 



            Accepted and Agreed to:

JEFFERIES & COMPANY, INC.
      By:   /s/ Sean Sullivan         Name:   Sean Sullivan        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



            J.P. MORGAN SECURITIES LLC
      By:   /s/ Karin Ross       Name:   Karin Ross       Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
INITIAL PURCHASERS

          Initial Purchasers   Principal Amount    
Jefferies & Company, Inc.
  $ 31,875,000  
J.P. Morgan Securities LLC
  $ 31,875,000  
Robert W. Baird & Co. Incorporated
  $ 3,750,000  
KeyBanc Capital Markets, Inc.
  $ 3,750,000  
Stephens Inc.
  $ 3,750,000  
Total
  $ 75,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II
PRICING TERM SHEET
Dated March 1, 2011
Altra Holdings, Inc.
Offering of
$75,000,000
2.75% Convertible Senior Notes due 2031
The information in this pricing term sheet supplements Altra Holdings, Inc.’s
preliminary offering memorandum, dated March 1, 2011 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum. Terms used
herein but not defined herein shall have the respective meanings as set forth in
the Preliminary Offering Memorandum.

     
Issuer:
  Altra Holdings, Inc., a Delaware corporation
 
   
Ticker / Exchange for
Common Stock:
  AIMC / The NASDAQ Global Select Market (“NasdaqGS”).
 
   
Trade Date:
  March 2, 2011
 
   
Settlement Date:
  March 7, 2011
 
   
Notes:
  2.75% Convertible Senior Notes due 2031 (the “Notes”)
 
   
Aggregate Principal Amount
Offered:
  $75.0 million aggregate principal amount of Notes ($85.0 million if the
initial purchasers exercise their overallotment option in full)
 
   
Offering Price:
  100% of the principal amount, plus accrued interest, if any, from March 7,
2011
 
   
Maturity Date:
  March 1, 2031, unless earlier converted, redeemed or repurchased
 
   
Annual Interest Rate:
  2.75% per annum
 
   
Interest Payment Dates:
  Each March 1 and September 1, beginning on September 1, 2011
 
   
Record Dates:
  February 15 and August 15 of each year
 
   
NasdaqGS Last Reported Sale Price of the Issuer’s Common Stock on March 1, 2011:
  $20.52 per share
 
   
Conversion Premium:
  35.00% of the NasdaqGS Last Reported Sale Price of the Issuer’s common stock
on March 1, 2011
 
   
Initial Conversion Price:
  Approximately $27.70 per share of the Issuer’s common stock
 
   
Initial Conversion Rate:
  36.0985 shares of the Issuer’s common stock per $1,000 principal amount of
Notes
 
   
Use of Proceeds:
  The Issuer intends to apply approximately $72.1 million (or approximately
$81.8 million if the initial purchasers’ overallotment option is exercised in
full) of the net proceeds of this offering to pay the purchase price of €43.1
million, or approximately $58.2 million, for the Bauer Acquisition (as defined
in the Preliminary Offering Memorandum), to pay approximately $3.0 million in
fees and expenses related to this offering and for other general corporate
purposes, including potential acquisitions. This offering is not contingent on
the completion of the Bauer Acquisition.

 



--------------------------------------------------------------------------------



 



     
Optional Redemption:
  The Issuer may not redeem the Notes prior to March 1, 2015.  
 
  On or after March 1, 2015, the Issuer may redeem for cash all or part of the
Notes but only if the last reported sale price of the Issuer’s common stock for
20 or more trading days in a period of 30 consecutive trading days ending on the
trading day prior to the date the Issuer provides the notice of redemption
exceeds 130% of the conversion price in effect on each such trading day. The
redemption price will equal the sum of 100% of the principal amount of the Notes
to be redeemed, plus accrued and unpaid interest, if any, to, but not including,
the redemption date, plus a “make-whole premium” payment in cash, shares of the
Issuer’s common stock or a combination of cash and shares of the Issuer’s common
stock, at the Issuer’s option, equal to the sum of the present values of the
remaining scheduled payments of interest on the notes to be redeemed through
March 1, 2018 (excluding interest accrued to, but excluding, the redemption
date).
 
   
 
  On or after March 1, 2018, the Issuer may redeem for cash all or a portion of
the Notes at a redemption price of 100% of the principal amount of the Notes to
be redeemed plus accrued and unpaid interest (including contingent interest and
additional interest, if any) to, but not including, the redemption date.
 
   
Purchase of Notes by the Issuer at the Option of the Holder:
  Holders may require the Issuer to repurchase the Notes in whole or in part for
cash on March 1, 2018, March 1, 2021 and March 1, 2026 (each, an “option
repurchase date”) at a price equal to 100% of the principal amount of the Notes
to be repurchased plus any accrued and unpaid interest (including contingent
interest and additional interest, if any) to, but not including, the option
repurchase date.
 
   
Fundamental
Changes:
  If the Issuer undergoes a fundamental change, holders may require the Issuer
to repurchase the Notes in whole or in part for cash at a fundamental change
repurchase price of 100% of the principal amount of the Notes to be repurchased
plus accrued and unpaid interest (including contingent interest and additional
interest, if any) to, but not including, the fundamental change repurchase date.
 
   
Ranking:
  The Notes will be senior unsecured obligations of the Issuer. The Notes and
the subsidiary guarantees will rank: (1) equally in right of payment with all of
the Issuer’s and the Guarantors’ existing and future senior unsecured
indebtedness; (2) effectively junior in right of payment to all of the Issuer’s
and the Guarantors’ existing and future secured indebtedness, including any
borrowings under the Issuer’s credit facilities and the Issuer’s senior secured
notes, to the extent of the asset securing such indebtedness; (3) effectively
junior to all of the liabilities of the Issuer’s subsidiaries that have not
guaranteed the Notes; and (4) senior in right of payment to any future
subordinated indebtedness of the Issuer and the Issuer’s guarantors.
 
   
Guarantors:
  The Notes and the Issuer’s obligations will be fully and unconditionally
guaranteed, jointly and severally, on a senior unsecured basis by each of the
Issuer’s existing and future domestic restricted subsidiaries.
 
   
Trustee:
  The Bank of New York Mellon Trust Company, N.A.
 
   
Joint Book-Running Managers:
  Jefferies & Company, Inc.
J.P. Morgan Securities LLC
 
   
Co-Managers
  Robert W. Baird & Co. Incorporated
KeyBanc Capital Markets Inc.
Stephens Inc.
 
   
Listing:
  There is no plan to list the Notes on any securities exchange.

2



--------------------------------------------------------------------------------



 



     
CUSIP:
  02208R AC0
 
   
ISIN:
  US02208RAC07
 
   
Adjustment to Conversion Rate upon a Make-Whole Fundamental Change:
  The number of additional shares by which the applicable conversion rate for
the Notes will be increased for conversions in connection with a make-whole
fundamental change will be determined by reference to the table below, based on
the date on which such make-whole fundamental change occurs or becomes effective
(the “effective date”) and the price paid (or deemed to be paid) per share of
common stock in such make-whole fundamental change (the “stock price”).
 
   
 
  The stock prices set forth in the first row of the table below (i.e., column
headers) will be adjusted as of any date on which the conversion rate of the
Notes is otherwise adjusted. The adjusted stock prices will equal the stock
prices applicable immediately prior to such adjustment, multiplied by a
fraction, the numerator of which is the conversion rate in effect immediately
prior to the adjustment giving rise to the stock price adjustment, and the
denominator of which is the conversion rate as so adjusted. The number of
additional shares will be adjusted in the same manner as the conversion rate as
set forth under “Description of Notes—Conversion rate adjustments.”
 
   
 
  The following table sets forth the hypothetical stock price and the number of
additional shares to be received per $1,000 principal amount of the Notes:

                                                                               
      Stock Price  
Effective Date
  $ 20.52     $ 23.50     $ 27.70     $ 30.00     $ 36.01     $ 40.00     $
50.00     $ 60.00     $ 75.00     $ 90.00  
 
                                                           
March 7, 2011
    12.6344       10.0016       7.5166       6.5447       4.7723       3.9864  
    2.7343       2.0156       1.3809       0.9970  
March 1, 2012
    12.6344       9.9891       7.3657       6.3586       4.5528       3.7724    
  2.5672       1.9013       1.3292       0.9884  
March 1, 2013
    12.6344       9.8768       7.0951       6.0472       4.2143       3.4515    
  2.3253       1.7373       1.2500       0.9625  
March 1, 2014
    12.6344       9.7052       6.6968       5.5841       3.7120       2.9801    
  1.9905       1.5254       1.1516       0.9248  
March 1, 2015
    12.6344       9.5093       6.2198       4.9992       2.9309       2.1771    
  1.5804       1.3164       1.0530       0.8774  
March 1, 2016
    12.6344       8.9959       5.4040       4.0977       1.9426       1.3401    
  1.0703       0.8919       0.7136       0.5946  
March 1, 2017
    12.6344       8.0508       4.2307       2.9568       1.0683       0.6758    
  0.5359       0.4466       0.3573       0.2977  
March 1, 2018
    12.6344       6.4547       0.0000       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000  

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

•   if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock price
amounts and the earlier and later dates, as applicable, based on a 365-day year;
  •   if the stock price is greater than $90.00 per share (subject to
adjustment), no additional shares will be added to the conversion rate; and   •
  if the stock price is less than $20.52 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion of the Notes exceed 48.7329 per $1,000
principal amount of Notes, subject to adjustments in the same manner as the
conversion rate as set forth under the heading “Description of Notes—Conversion
rate adjustments.”
 

3



--------------------------------------------------------------------------------



 



This communication is intended for the sole use of the person to whom it is
provided by the sender.
You should rely on the information contained or incorporated by reference in the
Preliminary Offering Memorandum, as supplemented by this pricing term sheet, in
making an investment decision with respect to the Notes.
Each of this pricing term sheet and the Preliminary Offering Memorandum do not
offer to sell or ask for offers to buy any Notes in any jurisdiction where it is
unlawful to do so, where the person making the offer is not qualified to do so,
or to any person who cannot legally be offered the Notes.
The offer and sale of the Notes and any common stock issuable upon conversion of
the Notes has not been, and will not be, registered under the Securities Act or
the securities laws of any jurisdiction. As a result, the Notes and any common
stock issuable upon the conversion of the Notes may not be offered or sold
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. Accordingly, the initial purchasers are offering the Notes only
to “qualified institutional buyers” (as defined under Rule 144A under the
Securities Act (“Rule 144A”)) in reliance on the exemption from the registration
requirements of the Securities Act provided by Rule 144A.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

4



--------------------------------------------------------------------------------



 



SCHEDULE III
LIST OF SUBSIDIARIES

         
- Altra Industrial Motion, Inc.
  Delaware
- American Enterprises MPT Corp.
  Delaware
- Nuttall Gear LLC,
  Delaware
- American Enterprises MPT Holdings, LLC
  Delaware
- Ameridrives International, LLC
  Delaware
- Formsprag LLC
  Delaware
- Warner Electric LLC
  Delaware
- Warner Electric Technology LLC
  Delaware
- Boston Gear LLC
  Delaware
- Altra Bauer LLC
  Delaware
- Kilian Manufacturing Corporation
  Delaware
- 3091780 Nova Scotia Company*
  Nova Scotia, Canada
- Kilian Canada, ULC*
  Nova Scotia, Canada
- Warner Electric International Holding, Inc.
  Delaware
- Warner Electric (Holding) SAS*
  France
- Warner Electric Europe SAS*
  France
- Warner Electric Group GmbH*
  Germany
- Warner Electric Verwaltungs GmbH*
  Germany
- Stieber GmbH*
  Germany
- Warner Electric (Netherlands) Holding, B.V.*
  Netherlands
- Warner Electric Australia Pty. Ltd.*
  Australia
- Warner Shui Hing Limited, (HK)*
  Hong Kong
- Warner Electric (Singapore), Ltd.*
  Singapore
- Warner Electric (Taiwan) Ltd.*
  Taiwan
- Warner Electric (Thailand) Ltd.*
  Thailand
- Warner Electric UK Group Ltd.*
  United Kingdom
- Warner Electric UK Holding, Ltd.*
  United Kingdom
- Wichita Company Ltd.*
  United Kingdom
- Altra Industrial Motion Netherlands C.V.*
  Netherlands
- Altra Industrial Motion Netherlands B.V.*
  Netherlands
- Blitz S11-131 GMBH*
  Germany
- TB Wood’s Corporation
  Delaware
- TB Wood’s Incorporated
  Pennsylvania
- Plant Engineering Consultants, LLC
  Tennessee
- T.B. Wood’s Canada Ltd.*
  Canada
- Industrial Blaju, S.A. de C.V.*
  Mexico
- TB Wood’s Enterprises, Inc.
  Delaware
- Hay Hall Holdings Ltd.*
  United Kingdom
- The Hay Hall Group Ltd.*
  United Kingdom
- Matrix International, Ltd.*
  United Kingdom
- Matrix International GmbH*
  Germany
- Inertia Dynamics, LLC
  Delaware
- Bibby Group Ltd.*
  United Kingdom
- Bibby Transmissions Ltd.*
  United Kingdom
- Bibby Turboflex SA*
  South Africa
- Turboflex Ltd.*
  United Kingdom
- Torsiflex Ltd.*
  United Kingdom
- Rathi Turboflex Pty Ltd*
  India

 



--------------------------------------------------------------------------------



 



         
- Huco Power Transmission, Ltd.*
  United Kingdom
- Huco Engineering Industries Ltd.*
  United Kingdom
- Dynatork Air Motors Ltd.*
  United Kingdom
- Dynatork, Ltd.*
  United Kingdom
- Twiflex Ltd.*
  United Kingdom
- Saftek Ltd.*
  United Kingdom

 

*   Foreign Restricted Subsidiary (as defined in the Indenture).

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION OF
HOLLAND & KNIGHT LLP
     1. The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware. Each Covered Guarantor is a corporation or
limited liability company, as the case may be, validly existing and in good
standing under the laws of the State of Delaware.
     2. The Company and each Covered Guarantor has full corporate power and
authority to conduct its business as described in the Pricing Disclosure Package
and the Final Offering Memorandum and to take and has duly taken all action
necessary under their respective governing instruments to authorize the
execution, delivery and performance of each Transaction Document to which it is
a party and to consummate the transactions contemplated thereby.
     3. The Purchase Agreement has been duly and validly authorized, executed
and delivered by the Company and each Covered Guarantor.
     4. The Indenture has been duly authorized, executed and delivered by the
Company and each Covered Guarantor and, assuming that the Indenture is the valid
and legally binding obligation of the Trustee, is a legally valid and binding
agreement of the Company and the Covered Guarantors, enforceable against the
Company and each Covered Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, preference, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity) and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto. Notwithstanding the foregoing, we express no opinion as to the
validity, legally binding effect or enforceability of any provision of the
Indenture that requires or relates to the payment of any interest at a rate or
in an amount which a court would determine in the circumstances under applicable
law to be commercially unreasonable or a penalty or a forfeiture.
     5. The Notes have been duly authorized, executed and delivered by the
Company and, assuming the due authentication of the Notes by the Trustee in
accordance with the terms of the Indenture and payment and delivery of the Notes
in accordance with the Purchase Agreement, the Notes will be legally valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms and entitled to the benefits of the Indenture,
subject to applicable bankruptcy, insolvency, preference, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity) and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto. Notwithstanding the foregoing, we express no opinion as to the
validity, legally binding effect or enforceability of any provision of the Notes
that requires or relates to the payment of any interest at a rate or in an
amount which a court would determine in the circumstances under applicable law
to be commercially unreasonable or a penalty or a forfeiture.
     6. The Guarantees been duly authorized, executed and delivered by the
Covered Guarantors and, assuming the due authentication of the Notes by the
Trustee in accordance with the terms of the Indenture and payment and delivery
of the Notes in accordance with the Purchase Agreement, the Guarantees will be
legally valid and binding obligations of the Guarantors, enforceable against the
Guarantors in accordance with their terms and entitled to the benefits of the
Indenture, subject to applicable bankruptcy, insolvency, preference, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity) and

A-1



--------------------------------------------------------------------------------



 



except that rights to indemnification and contribution thereunder may be limited
by federal or state securities laws or public policy relating thereto.
     7. The Conversion Shares reserved for issuance upon conversion of the Notes
have been duly authorized and reserved and, assuming no change in relevant
facts, when issued upon conversion of the Notes in accordance with the terms of
the Securities, will be validly issued, fully paid and non-assessable and the
issuance of the Conversion Shares will not be subject to any preemptive or
similar rights under the Company’s Second Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws or under Delaware law.
     8. To our knowledge, the authorized, issued and outstanding capital stock
of the Company is as set forth in the Pricing Disclosure Package and the Final
Offering Memorandum under the caption “Capitalization” (except for subsequent
issuances, if any, pursuant to reservations, agreements, or employee benefits
plans referred to in the Pricing Disclosure Package and the Final Offering
Memorandum or pursuant to the exercise of convertible securities or options
referred to in the Pricing Disclosure Package and the Final Offering
Memorandum). To our knowledge, each of the outstanding shares of capital stock
and membership interests, as the case may be, of the Company and the Covered
Guarantors have been duly authorized and validly issued, are fully paid and
non-assessable, and to our knowledge, were not issued in violation of any
preemptive or similar rights, and to our knowledge, the outstanding shares of
capital stock and membership interests, as the case may be, of the Covered
Guarantors are owned, directly or indirectly, by the Company or the Covered
Guarantors, as the case may be, free and clear of all security interests, liens,
encumbrances, equities and claims or restrictions on transferability (other than
those imposed by the Act and the securities or “Blue Sky” laws of certain
domestic or foreign jurisdictions) or voting (other than Permitted Liens).
     9. The Securities are in the form contemplated by the Indenture. The
Securities, when executed and delivered by the Company and the Covered
Guarantors in accordance with the terms of the Indenture (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and due
authentication and delivery of such guarantees by the Trustee in accordance with
the Indenture), will be entitled to the benefits of the Indenture.
     10. When executed and delivered, the Transaction Documents will conform in
all material respects to the descriptions thereof in the Pricing Disclosure
Package and the Final Offering Memorandum.
     11. To our knowledge, no Proceeding is pending or threatened against or
affecting the Company or any of the Covered Guarantors that (i) seeks to or does
restrain, enjoin, prevent the consummation of or otherwise questions the
validity or legality of the Transaction Documents or any of the transactions
contemplated therein, or (ii) could, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To our knowledge, neither the
Company, nor any Covered Guarantor, is subject to any judgment, order, decree,
rule or regulation of any Governmental Authority that could, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     12. The execution and delivery by the Company and each Covered Guarantor of
each Transaction Document to which it is a party does not, and the performance
by each of the Company and the Covered Guarantors of its obligations thereunder,
including the issuance and sale of the Securities to the Initial Purchasers, and
the transactions contemplated thereby (including the issuance of the Conversion
Shares upon conversion thereof), will not (i) conflict with, or result in a
violation or breach of, any of the provisions of the Charter Documents of the
Company or any Covered Guarantor; (ii) conflict with or violate any United
States federal or state law, rule or regulation to be applicable to the Company
or any Covered Guarantor, or any order, judgment or decree known to us to be
applicable to the

A-2



--------------------------------------------------------------------------------



 



Company, any Covered Guarantor or the Transaction Documents or by which any
property or asset of the Company or any Covered Guarantor is or may be bound; or
(iii) conflict with, or result in a violation or breach of, any of the material
terms or provisions of, or constitute a default (with or without due notice
and/or lapse of time) under (A) any loan or credit agreement, indenture
(including, without limitation, the Indenture), mortgage, note or other material
agreement or instrument known to us to which the Company or any Covered
Guarantor is a party or by which they or any of their properties or assets is or
may be bound or (B) any material agreement or instrument listed as an exhibit to
the Annual Report on the Form 10-K for the year ended December 31, 2010 of the
Company, except in the case of (ii) or (iii) above, where such breach, conflict,
violation or default would not result in a Material Adverse Effect.
     13. No Governmental Authorization (as defined below) or consent, approval
authorization or order of any third party, is required for the issuance and sale
by the Company of the Securities to the Initial Purchasers, the execution,
delivery or performance by the Company or the Covered Guarantors of any
Transaction Document to which it is a party or for the consummation of the
transactions contemplated by the Transaction Documents (including the issuance
of the Conversion Shares upon conversion thereof), except such as have been
obtained and such as may be required under state securities or “Blue Sky” laws
in connection with the purchase and resale of the Securities by the Initial
Purchasers.
     “Governmental Authorization” means any judgment, order or decree, consent,
authorization, approval, order, exemption, registration, qualification or other
action of, or filing with or notice to any Governmental Authority.
     14. The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of Notes” and “Description of Certain
Indebtedness,” to the extent that such information constitutes a summary of the
legal matters, documents or proceedings referred to therein, fairly present in
all material respects such legal matters, documents and proceedings. The
statements under the caption “Material United States Federal Tax
Considerations,” in the Pricing Disclosure Package and the Final Offering
Memorandum, insofar as such statements summarize certain federal income and
estate tax laws of the United States, constitute a fair summary of the principal
U.S. federal income and estate tax consequences of an investment in the
Securities
     15. No registration under the Act of the Securities is required in
connection with the issuance and sale of the Securities to the Initial
Purchasers as contemplated by the Purchase Agreement and the Pricing Disclosure
Package and the Final Offering Memorandum or in connection with the initial
resale of the Securities by any Initial Purchaser in accordance with the
Purchase Agreement, and the Indenture is not required to be qualified under the
TIA, assuming (i) (A) that the purchasers who buy the Securities in the initial
resale thereof are “qualified institutional buyers” as defined in Rule 144A
promulgated under the Act, (B) institutional “accredited investors” as defined
in Rule 501(a)(1), (2), (3) or (7) under the Act or (C) that the offer or sale
of the Securities is made in an offshore transaction as defined in Regulation S;
and (ii) the accuracy of each Initial Purchaser’s representations in Section 6
of the Purchase Agreement and those of the Company contained in the Purchase
Agreement regarding the absence of a general solicitation in connection with the
sale of the Securities to the Initial Purchasers and the initial resale thereof.
     16. The issuance and sale by the Company of the Securities as contemplated
by the Purchase Agreement does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
     17. The documents incorporated by reference in the Final Offering
Memorandum (other than the financial statements and supporting schedules and the
other financial data included therein or omitted

A-3



--------------------------------------------------------------------------------



 



therefrom, as to which we express no opinion), when they were filed with the
SEC, complied as to form in all material respects with the requirements of the
Exchange Act.
     18. Neither the Company nor any Covered Guarantor is and, after giving
effect to the offering and sale of the Securities and the application of the
proceeds therefrom as described in the Pricing Disclosure Package and the Final
Offering Memorandum, will be an “investment company” (as defined in the
Investment Company Act) or a subsidiary thereof.
     19. The Indenture complies with the TIA.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LOCK-UP LETTER AGREEMENT
[                     ], 2011
Jefferies & Company, Inc.
J.P. Morgan Securities LLC
As Representatives of the several Initial Purchasers
named in Schedule I of the Purchase Agreement
c/o Jefferies & Company, Inc.
520 Madison Avenue, 10th Floor
New York, New York 10022
and
J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Dear Sirs:
     The undersigned, a shareholder and an officer and/or director of Altra
Holdings, Inc., a Delaware corporation (the “Company”), understands that
Jefferies & Company, Inc. and J.P. Morgan Securities LLC, as representatives of
the Initial Purchasers (the “Representatives”), propose to enter into a Purchase
Agreement (the “Purchase Agreement”) with the Company providing for the offering
(the “Offering”), pursuant to Rule 144A under the Securities Act of 1933, as
amended (the “Securities Act”) and Regulation S under the Securities Act of
Convertible Senior Notes due 2031 of the Company (the “Initial Securities”) and
the grant by the Company to the Initial Purchasers of the option to purchase
additional Convertible Senior Notes due 2031 (the “Optional Securities”). The
Initial Securities, together with the Optional Securities, are collectively
referred to as the “Securities”. Capitalized terms used but not defined herein
have the meanings given to them in the Purchase Agreement.
     In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of the Representatives (which consent may be
withheld in their sole discretion), directly or indirectly, sell (including,
without limitation, any short sale), offer, contract or grant any option to
sell, pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of any shares of Common Stock or any such other securities, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Act in respect of, any shares of Common Stock,
options, rights or warrants to acquire shares of Common Stock, or securities
exchangeable or exercisable for or convertible into shares of Common Stock
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Exchange Act) by the undersigned (or such spouse or family
member), or publicly announce an intention to do any of the foregoing, for a
period commencing on the date hereof and continuing through the close of trading
on the date that is 60 days after the Initial Closing Date (the “D&O Lock-up
Period”); provided, however, (i) beginning on the 7th day after the Initial
Closing Date, Locked-up Persons may sell, transfer or dispose of, in the
aggregate and not individually, up to 100,000 shares of Common Stock without the
prior written consent of the Representatives and (ii) beginning on the 12th day
after the Initial Closing Date, Locked-up Persons may

B-1



--------------------------------------------------------------------------------



 



sell, transfer or dispose of, in the aggregate and not individually, up to
265,000 shares of Common Stock (inclusive of any shares of Common Stock sold,
transferred or disposed of by Locked-up Persons between the 7th and 12th day
following the Initial Closing Date) without the prior written consent of the
Representatives. Notwithstanding the foregoing, if (i) during the last 17 days
of the D&O Lock-up Period, the Company issues an earnings release or material
news or a material event relating to the Company occurs and is publicly
disclosed or otherwise becomes publicly known or (ii) prior to the expiration of
the D&O Lock-up Period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the D&O Lock-up
Period, then in each case, the D&O Lock-up Period will be extended until the
expiration of the 18-day period beginning on the date of the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless the Representatives waive, in writing, such extension, except
that such extension will not apply if, (i) within three business days prior to
the 15th calendar day before the last day of the D&O Lock-up Period, the Company
delivers a certificate, signed by the Chief Financial Officer or Chief Executive
Officer of the Company, certifying on behalf of the Company that (i) the Shares
are “actively traded securities” (as defined in Regulation M), (ii) the Company
meets the applicable requirements of paragraph (a)(1) of Rule 139 under the
Securities Act in the manner contemplated by NASD Conduct Rule 2711(f)(4), and
(iii) the provisions of NASD Conduct Rule 2711(f)(4) are not applicable to any
research reports relating to the Company published or distributed by any of the
Initial Purchasers during the 15 days before or after the last day of the D&O
Lock-up Period (before giving effect to such extension); provided, further, that
the foregoing restrictions shall not apply to the transfer of any or all of the
Shares owned by the undersigned, either during is lifetime or on death, by gift,
will or intestate succession to the immediate family of the undersigned or to a
trust the beneficiaries of which are exclusively the undersigned and/or a member
or members of his immediate family; provided, however, that in any such case, it
shall be a condition to such transfer that the transferee executes and delivers
to the Representatives an agreement stating that the transferee is receiving and
holding the shares of Common Stock subject to the provisions of this letter
agreement (this “Agreement”), and there shall be no further transfer of such
shares of Common Stock, except in accordance with this letter agreement. The
undersigned hereby acknowledges and agrees that written notice of any extension
of the D&O Lock-up Period pursuant to the preceding sentence will be delivered
by the Representatives to the Company and that any such notice properly
delivered will be deemed to have been given to, and received by, the
undersigned. For purposes of this paragraph, “immediate family” shall mean the
spouse, domestic partner, lineal descendant (including adopted children),
father, mother, brother or sister of the transferor. The restrictions set forth
in this Agreement shall not apply to the establishment of a trading plan that
complies with Rule 10b5-1 under the Exchange Act; provided, however, that no
sales shall be made pursuant to such trading plan during the D&O Lock-up Period
except as otherwise permitted by this Agreement.
     The undersigned understands that the Company and the Initial Purchasers
will proceed with the Offering in reliance on this Agreement.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of shares of Common Stock or securities convertible into or
exchangeable or exercisable for shares of Common Stock held by the undersigned
except in compliance with the foregoing restrictions.
     With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Act of any shares of Common Stock
owned either of record or beneficially by the undersigned, including any rights
to receive notice of the Offering.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

B-2



--------------------------------------------------------------------------------



 



     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Agreement and that, upon request,
the undersigned will execute any additional documents necessary in connection
with the enforcement thereof. This Agreement is irrevocable and will be binding
on the undersigned and the respective successors, heirs, personal
representatives, and assigns of the undersigned. However, it is understood that,
(i) if the Company notifies the Representatives in writing that it does not
intend to proceed with the Offering or (ii) if the Purchase Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated for any reason prior to payment for and delivery of the Securities to
be sold thereunder, this Agreement shall immediately be terminated and the
undersigned shall automatically be released from all of his or her obligations
under this Agreement.
Yours very truly,

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF OPINION OF
PENNSYLVANNIA COUNSEL
     1. TB Wood’s Incorporated (“TB Wood’s”) is a corporation duly organized,
validly existing and subsisting under the laws of the Commonwealth of
Pennsylvania.
     2. TB Wood’s has corporate power and authority to conduct its businesses as
described in the Pricing Disclosure Package and the Final Offering Memorandum
and to take, and has duly taken, all action necessary under its respective
governing instruments to authorize the execution, delivery and performance of
each Document to which it is a party and to consummate the transactions
contemplated thereby, and has duly executed and delivered each Document to which
it is a party.
     3. Each Document to which TB Wood’s is a party constitutes a legal, valid
and binding obligation of TB Wood’s, enforceable against TB Wood’s in accordance
with its terms.
     4. Each of the outstanding shares of capital stock of TB Wood’s has been
duly authorized and validly issued, is fully paid and non-assessable and, to our
knowledge, was not issued in violation of any preemptive or similar rights and
is owned, to our knowledge, directly or indirectly, by the Company or the
Guarantors, as the case may be, free and clear of all security interests (that
can be perfected by filing under Division 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Pennsylvania), liens, encumbrances, equities and
claims or restrictions on transferability (other than those imposed by the Act
and the securities or “Blue Sky” laws of certain domestic or foreign
jurisdictions) or voting (other than Permitted Liens).
     5. No Governmental Authorization (as defined below) or consent, approval
authorization or order of any third party, is required for the execution,
delivery or performance by TB Wood’s of any Document to which it is a party or
for the consummation of the transactions contemplated by the Documents, except
such as have been obtained and such as may be required under state securities or
“Blue Sky” laws in connection with the purchase and resale of the Notes by the
Initial Purchaser,
     6. The choice of New York law to govern the construction and interpretation
of the Documents is a valid and effective choice of law under the laws of the
Commonwealth of Pennsylvania and adherence to existing judicial precedents under
Pennsylvania law would require courts sitting in the Commonwealth of
Pennsylvania to abide by such choice of law, provided that such courts would
find that the laws of the State of New York, as so applied, are not contrary to
the public policy of the Commonwealth of Pennsylvania.
     7. The execution and delivery by TB Wood’s of each Document to which it is
a party does not, and the performance by TB Wood’s of its obligations
thereunder, and the transactions contemplated thereby, will not (i) result in a
violation or breach of, (A) any of the provisions of the Charter Documents of TB
Wood’s, (B) any provisions of any Commonwealth of Pennsylvania statute, rule or
regulation known to us to be applicable to TB Wood’s, or (C) violate any
judgment or order of any Pennsylvania governmental authority known to us and
binding upon TB Wood’s.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
DIRECTORS AND OFFICERS

      Name   Position
Michael L. Hurt
  Executive Chairman and Chairman of the Board
 
   
Carl R. Christenson
  President and Chief Executive Officer, Director
 
   
Christian Storch
  Vice President and Chief Financial Officer
 
   
Glenn E. Deegan
  Vice President, Legal and Human Resources, General Counsel and Secretary
 
   
Gerald P. Ferris
  Vice President of Global Sales
 
   
Todd B. Patriacca
  Vice President of Finance, Corporate Controller and Treasurer
 
   
Craig Schuele
  Vice President of Marketing and Business Development
 
   
Edmund M. Carpenter
  Director
 
   
Lyle G. Ganske
  Director
 
   
Michael S. Lipscomb
  Director
 
   
Larry McPherson
  Director
 
   
James H. Woodward Jr.
  Director

D-1